Exhibit 10.22

Execution

JAMESTOWN

INTEREST PURCHASE AND SALE AGREEMENT

by and between

CRA-B1 FUND, LLC,

as Seller

and

INDEPENDENCE REALTY OPERATING PARTNERSHIP, LP,

as Purchaser

Dated as of October 20, 2014



--------------------------------------------------------------------------------

Table of Contents

 

            Page  

ARTICLE I. PURCHASE AND SALE

     1   

Section 1.1.

    

Agreement of Purchase and Sale.

     1   

Section 1.2.

    

Purchase Price.

     1   

Section 1.3.

    

Purchase Price Allocation.

     1   

Section 1.4.

    

Payment of the Purchase Price.

     2   

Section 1.5.

    

Deposit.

     2   

Section 1.6.

    

Escrow Agent.

     2   

ARTICLE II. TITLE AND SURVEY; DUE DILIGENCE PERIOD

     3   

Section 2.1.

    

Seller Diligence Deliveries.

     3   

Section 2.2.

    

Title Review.

     3   

Section 2.3.

    

Due Diligence Period.

     5   

Section 2.4.

    

Right of Termination.

     6   

Section 2.5.

    

No Reliance.

     6   

Section 2.6.

    

As-Is, Where-Is.

     7   

Section 2.7.

    

Environmental Waiver and Release.

     8   

Section 2.8.

    

Survival.

     8   

ARTICLE III. REPRESENTATIONS, WARRANTIES AND COVENANTS

     8   

Section 3.1.

    

Representations and Warranties of Seller.

     8   

Section 3.2.

    

Seller’s Covenants.

     13   

Section 3.3.

    

Representations and Warranties of Purchaser.

     14   

Section 3.4.

    

Purchaser’s Covenants.

     15   

Section 3.5.

    

No Brokers.

     15   

Section 3.6.

    

Survival; Limitation on Liability of Seller Parties.

     15   

ARTICLE IV. CLOSING

     16   

Section 4.1.

    

Closing Date.

     16   

Section 4.2.

    

Closing Costs.

     16   

Section 4.3.

    

Conditions Precedent to the Obligations of Seller.

     16   

Section 4.4.

    

Conditions Precedent to the Obligations of Purchaser.

     17   

Section 4.5.

    

Credits and Prorations.

     18   

Section 4.6.

    

Seller’s Obligations at Closing.

     20   

Section 4.7.

    

Purchaser’s Obligations at Closing.

     21   

Section 4.8.

    

Application of Purchase Price to Monetary Liens at Closing.

     22   

ARTICLE V. RISK OF LOSS

     22   

Section 5.1.

    

Minor Damage.

     22   

Section 5.2.

    

Major Damage.

     22   

 

i



--------------------------------------------------------------------------------

Table of Contents (continued)

            Page  

ARTICLE VI. DEFAULT AND REMEDIES

     23   

Section 6.1.

    

Default by Seller; Purchaser’s Remedies.

     23   

Section 6.2.

    

Default by Purchaser; Seller’s Remedies.

     23   

Section 6.3.

    

Indemnification Obligations.

     24   

Section 6.4.

    

Limitation on Seller Parties’ Personal Liability.

     24   

ARTICLE VII. MISCELLANEOUS

     25   

Section 7.1.

    

Confidentiality.

     25   

Section 7.2.

    

Seller Confidentiality and Trading.

     26   

Section 7.3.

    

Record Access and Retention.

     26   

Section 7.4.

    

Related Agreements.

     26   

Section 7.5.

    

Assignment.

     27   

Section 7.6.

    

Notices.

     27   

Section 7.7.

    

Modifications.

     28   

Section 7.8.

    

Entire Agreement.

     28   

Section 7.9.

    

Further Assurances.

     28   

Section 7.10.

    

Counterparts.

     28   

Section 7.11.

    

Electronic or Facsimile Signatures.

     28   

Section 7.12.

    

Severability.

     29   

Section 7.13.

    

Applicable Law.

     29   

Section 7.14.

    

No Third-Party Beneficiaries.

     29   

Section 7.15.

    

No Recordation.

     29   

Section 7.16.

    

Prevailing Party.

     29   

Section 7.17.

    

Computation of Time Periods.

     29   

Section 7.18.

    

Captions.

     30   

Section 7.19.

    

Construction.

     30   

Section 7.20.

    

Tax Matters.

     30   

ARTICLE VIII. DEFINED TERMS

     33   

Section 8.1.

    

Defined Terms.

     33   

 

ii



--------------------------------------------------------------------------------

Table of Contents

 

     Page   List of Schedules and Exhibits    Schedule 1.3 – Allocation of
Purchase Price      1    Schedule 2.2(c) – Alternate Title Insurance Companies
     2    Schedule 3.1(o) – Brokerage Agreements      3    Schedule 3.1(x) –
Company’s Organizational Documents      4    Exhibit A – Description of Land   
  5    Exhibit B – Seller Diligence Deliveries      7    Exhibit C – Rent Roll
     9    Exhibit D – Form of Assignment and Assumption of Membership Interests
     10    Exhibit E – Form of FIRPTA Affidavit      13   

 

iii



--------------------------------------------------------------------------------

INTEREST PURCHASE AND SALE AGREEMENT

This Interest Purchase and Sale Agreement (this “Agreement”) is made and
effective as of October 20, 2014 (the “Effective Date”) by and between CRA-B1
FUND, LLC, a Delaware limited liability company (“Seller”), and INDEPENDENCE
REALTY OPERATING PARTNERSHIP, LP, a Delaware limited partnership (“Purchaser”).

RECITALS

A. Seller owns 100% of the limited liability company interests (the “Interests”)
in Jamestown CRA-B1, LLC, a Delaware limited liability company (the “Company”).

B. The Company owns the parcel of land located at 900 Milford Lane, Louisville,
KY 40207 and described more particularly in Exhibit A attached hereto and made a
part hereof, together with all rights and appurtenances pertaining to such
property, including any right, title and interest of the Company in and to
adjacent streets, alleys, easements or rights-of-way, together with any
improvements thereon, but subject to the Permitted Exceptions (collectively, the
“Property”).

C. Purchaser desires to purchase the Interests and Seller desires to sell the
Interests to Purchaser, subject to the terms and provisions set forth herein.

AGREEMENT

For good and valuable consideration, the receipt and sufficiency of which are
hereby acknowledged, Seller and Purchaser hereby agree as follows:

ARTICLE I.

PURCHASE AND SALE

Section 1.1. Agreement of Purchase and Sale. Subject to the terms and conditions
set forth in this Agreement, Seller agrees to sell and convey to Purchaser, and
Purchaser agrees to purchase from Seller, all of Seller’s right, title and
interest in and to the Interests.

Section 1.2. Purchase Price. Seller agrees to sell and Purchaser agrees to
purchase the Interests for the amount of $35,000,000 (the “Purchase Price”).

Section 1.3. Purchase Price Allocation. Purchaser and Seller acknowledge and
agree that the Purchase Price shall be allocated among the real property and the
personal property comprising the Property as set forth on Schedule 1.3 attached
hereto and that such allocations represent an arms’ length agreement based on
Purchaser’s and Seller’ good faith judgment as to the fair market value of such
real property and personal property. Purchaser and Seller shall each file all
federal, state and local tax returns and related tax documents and all



--------------------------------------------------------------------------------

other filings consistent with the allocations set forth on Schedule 1.3. The
provisions of this Section 1.3 shall survive the Closing.

Section 1.4. Payment of the Purchase Price. The Purchase Price, as increased or
decreased by prorations and adjustments as herein provided, shall be payable in
full at Closing as follows: (a) application of the Deposit to the Purchase Price
and (b) the balance of the Purchase Price in cash by wire transfer of
immediately available federal funds to a bank account designated by Seller in
writing to Purchaser prior to the Closing with value to be received in such
account no later than 5:00 p.m. Eastern time.

Section 1.5. Deposit. On or prior to 5:00 p.m. Eastern time on the third
Business Day after the Effective Date, Purchaser shall deposit with Land
Services USA, Inc. (the “Escrow Agent”) an amount equal to$215,384 (the “Initial
Deposit”) in cash by wire transfer of immediately available federal funds, and
failing which, Seller may terminate this Agreement by giving written notice to
Purchaser. On or prior to the Expiration of the Due Diligence Period, unless
Purchaser has terminated this Agreement pursuant to Section 2.4, Purchaser shall
deposit with the Escrow Agent an amount equal to $215,384 (the “Additional
Deposit”) in cash by wire transfer of immediately available federal funds, and
failing which, Seller may terminate this Agreement by giving written notice to
Purchaser. The Initial Deposit and the Additional Deposit, plus any interest
accrued thereon, shall be collectively referred to herein as the “Deposit”. The
Deposit shall be deemed to have been fully earned by Seller upon the execution
and delivery of this Agreement and shall be non-refundable except (i) pursuant
to Section 2.2(b), (ii) pursuant to Section 2.4, (iii) pursuant to Section 5.2
or (iv) in the event of a default hereunder by Seller and a termination of this
Agreement by Purchaser under Section 6.1, and if the Closing occurs the Deposit
shall be paid to Seller and credited against the Purchase Price at the Closing
in accordance with the terms of Section 1.3. Until the Closing or earlier
termination of this Agreement, the Escrow Agent shall hold the Deposit and all
interest thereon and proceeds thereof subject to the terms of this Agreement.

Section 1.6. Escrow Agent.

(a) Escrow Agent shall hold and dispose of the Deposit strictly in accordance
with the terms of this Agreement. Escrow Agent shall not be responsible for any
interest on the Deposit except as it is actually earned, or for the loss of any
interest resulting from the withdrawal of the Deposit prior to the date interest
is posted thereon.

(b) It is understood and agreed that the Escrow Agent’s sole duties hereunder
are as provided herein and that the Escrow Agent in the performance of its
duties hereunder is hereby released and exculpated from all liability except for
willful malfeasance or gross negligence and shall not be liable or responsible
for anything done or omitted to be done in good faith as herein provided. If
either Seller or Purchaser makes a written demand upon the Escrow Agent setting
forth the basis for such demand, for payment of all or a portion of the Deposit,
the Escrow Agent shall send written notice to the other party of such demand and
of its intention to pay over the amount demanded within two Business Days
thereafter. If before the proposed payment date the

 

-2-



--------------------------------------------------------------------------------

Escrow Agent does not receive a written objection to the proposed payment
setting forth the basis for such objection, the Escrow Agent is hereby
authorized and directed to make such payment. If before the proposed payment
date such other party (or its counsel) delivers to the Escrow Agent a written
objection to such payment setting forth the basis for such objection, the Escrow
Agent shall promptly deliver a copy of such objection to the party originally
demanding payment, and shall continue to hold such amount until otherwise
directed by the joint written instruction of Seller and Purchaser or by a final
judgment of a court which is no longer subject to, or the subject of, an appeal.
In the event that a dispute shall arise as to the disposition of all or any
portion of the Deposit held by the Escrow Agent, the Escrow Agent shall, at its
option, either (a) commence an action of interpleader and deposit the same with
a court of competent jurisdiction in the State of Kentucky (either a Kentucky or
Federal Court), pending the decision of such court, and shall be entitled to
rely upon the final judgment of any such court with respect to the disposition
of all or any portion of the Deposit provided that such judgment is no longer
subject to, or the subject of, an appeal or (b) hold the same pending receipt of
joint instructions from Seller and Purchaser and shall be entitled to rely upon
such joint instructions with respect to the disposition of all or any portion of
the Deposit. The Escrow Agent shall be entitled to consult with counsel and be
reimbursed for all reasonable expenses of such consultation with respect to its
duties as Escrow Agent and shall be further entitled to be reimbursed for all
reasonable out of pocket expenses incurred in connection with such activities.
All such expenses shall be paid by the party whose position shall not be
sustained.

(c) Each of Seller and Purchaser shall execute and deliver to the Escrow Agent
an IRS Form W-9. The party receiving any portion of the interest earned on the
Deposit shall pay all taxes on and with respect to the same. The Escrow Agent
shall not be responsible for any diminution in value of the Purchase Price, loss
of any principal or interest thereon, or penalties incurred with respect
thereto, for any reason whatsoever, provided the Purchase Price has been
invested by the Escrow Agent as herein above provided.

ARTICLE II.

TITLE AND SURVEY; DUE DILIGENCE PERIOD

Section 2.1. Seller Diligence Deliveries. Within 10 days after the Effective
Date, Seller shall deliver or make available to Purchaser either at the Property
or through an electronic data room the information related to the Property in
Seller’s or the Company’s possession listed on Exhibit B attached hereto (the
“Seller Diligence Deliveries”). Purchaser acknowledges that the Seller Diligence
Deliveries will be delivered or made available to Purchaser by Seller as a
convenience only, without any representation or warranty as to accuracy or
completeness except as specifically set forth herein. Neither Seller, nor any
affiliate of Seller, shall have any liability to Purchaser for any inaccuracy in
or omission from such Seller Diligence Deliveries.

Section 2.2. Title Review.

 

-3-



--------------------------------------------------------------------------------

(a) On or after the Effective Date, Purchaser may order (i) a title commitment
(the “Title Commitment”) from Land Services USA, Inc., as agent for (x) First
American Title Insurance Company, (y) such other nationally recognized title
insurance company mutually acceptable to Seller and Purchaser or (z) an
alternate title insurance company (or alternate office) selected by Seller
pursuant to Section 2.2(c) (the “Title Company”), together with complete and
legible copies of all instruments and documents referred to therein as
exceptions to title, and (ii) a survey of the Property from a reputable surveyor
or surveying firm reasonably acceptable to the Title Company (the “Survey”)
reflecting the total area of the Property, the location of all improvements,
recorded easements and encroachments, if any, located thereon and all building
and set back lines and plottable matters of record with respect thereto.

(b) Prior to the Expiration of the Due Diligence Period, Purchaser shall deliver
written notice to Seller of any title matters, other than Permitted Exceptions,
identified in the Title Commitment or shown on the Survey (or any supplements or
updates thereto) which Purchaser finds objectionable (“Title Objections”).
Seller shall have 5 Business Days from its receipt of such title objection
notice from Purchaser to notify Purchaser whether Seller commits to cause such
Title Objections to be removed from the land records or insured over (and with
any such matters proposed to be insured over by the Title Company) at Closing,
provided, however that Seller shall be obligated to remove or cause the removal
from the land records of all Monetary Liens at or prior to Closing. Any matters
set forth in the Title Commitment or Survey and not so objected to by Purchaser
(other than Monetary Liens) shall be deemed to be Permitted Exceptions. If, for
any reason, Seller is unable or unwilling to take such actions as may be
required to remedy or remove from the land records any Title Objections (other
than Monetary Liens) objected to by Purchaser, Seller shall give Purchaser
notice thereof, it being understood and agreed that the failure of Seller to
give such notice within 5 Business Days after receipt of Purchaser’s notice of
objection shall be deemed an election by Seller not to remedy any such matters.
If Seller shall be unable or unwilling to remedy any Title Objections (other
than Monetary Liens) as to which Purchaser has objected, Purchaser may elect
either (i) to terminate this Agreement by notice given to Seller within 5
Business Days following Purchaser’s receipt of Seller’s notice, whereupon the
Deposit shall be refunded to Purchaser and neither party shall have any further
obligations to the other hereunder, except for those obligations which expressly
survive the termination of this Agreement or (ii) to proceed to Closing in
accordance with the terms and conditions of this Agreement, notwithstanding such
matters and without any abatement or reduction in the Purchase Price on account
thereof. If any matter arises that was not previously disclosed in the Title
Commitment or on the Survey (as same may have been updated), is discovered by
Purchaser or by the Title Company and is added to such Title Commitment by the
Title Company at or prior to Closing, Purchaser shall have five (5) Business
Days (and the Closing shall be extended, if necessary) after Purchaser’s receipt
of such updated Title Commitment showing the new title exception, together with
a legible copy of any such new matter, to provide Seller with written notice of
its objection to any such new title exception (each a “New Objection”, and
collectively, the “New Objections”). If Seller does not elect to remove or cure
New Objections prior to Closing (other than Monetary Liens, which Seller shall
be obligated to cure), which such election shall be given by notice to Purchaser
within 5 Business Days after Seller’s receipt of Purchaser’s notice setting
forth such New Objections, Purchaser may, by written notice to Seller, either
(i) agree to accept title subject to the exceptions which Seller is unable to
remove or cause to be removed (in which case such exceptions shall be considered
Permitted Exceptions) or (ii) terminate this Agreement, and in the latter event
the

 

-4-



--------------------------------------------------------------------------------

Deposit and accrued interest thereon shall be returned to Purchaser, and
thereafter, except for those obligations herein which are specifically stated to
survive the termination of this Agreement, neither party shall have any further
right, liability or obligation under this Agreement.

(c) In connection with the issuance of an ALTA 15-06 endorsement to the Title
Policy at Closing, in the event that the Title Company is unable or unwilling to
issue an ALTA 15-06 endorsement to the Title Policy at Closing upon terms and
conditions acceptable to Seller, Seller shall have a one-time right (but not the
obligation) to elect that the Title Policy be issued by an alternate title
insurance company (or an alternate office of the Title Company) selected by
Seller from the list of title insurance companies set forth on Schedule 2.2(c)
attached hereto. In the event Seller so elects, Seller shall deliver written
notice to Purchaser stating Seller’s election, Purchaser shall engage the
alternate title insurance company (or alternate office of the Title Company, as
applicable) selected by Seller for the purpose of issuing the Title Policy and
Seller shall be responsible for 50% of any additional search and exam fees
resulting from Seller’s exercise of its rights set forth in this Section 2.2(c).

Section 2.3. Due Diligence Period.

(a) During the period (the “Due Diligence Period”) beginning on the Effective
Date and ending at 5:00 p.m. Eastern time on November 19, 2014 (the “Expiration
of the Due Diligence Period”), Purchaser shall have the right, upon a minimum of
one Business Day’s prior telephonic or written notice to Seller, to make a
physical inspection of the Property, including (i) a non-invasive inspection of
the environmental condition thereof and such non-invasive physical engineering
and other studies and tests on the Property as Purchaser deems appropriate in
its sole discretion and (ii) with Seller’s consent, which Seller may withhold in
its sole discretion, further inspections of the environmental condition of the
Property and further physical engineering and other studies and tests on the
Property that are invasive or could alter the physical condition of the Property
(including examination of materials, soil samples, and groundwater). Prior to
performing any inspection or test (whether non-invasive or otherwise), Purchaser
must deliver a certificate of insurance to the applicable Seller evidencing that
Purchaser and its contractors, agents and representatives have in place
comprehensive general liability insurance (with policy limits of at least
$1,000,000 per occurrence and $2,000,000 aggregate) and for workers’
compensation insurance (with policy limits not less than statutory requirements)
for its activities on the Property on terms reasonably satisfactory to Seller
covering any accident arising in connection with the presence of Purchaser, its
contractors, agents and representatives on the Property, which insurance shall
name Seller and the Company as additional insureds thereunder and Purchaser
shall bear the cost of all such inspections or tests. All third-party
professional inspection companies or individuals shall be duly licensed.
Notwithstanding the foregoing, Purchaser shall give no fewer than two Business
Days’ notice to Seller prior to inspecting any Tenant occupied portions of the
Property. Subject to the provisions of this Section 2.3, Purchaser upon prior
notice to Seller may meet with the current property manager at the Property. At
Purchaser’s request, and to the extent in Seller’s or the Company’s possession,
Seller shall make available to Purchaser copies of the maintenance records and
reports for the Property. Purchaser shall (i) exercise reasonable care at all
times that Purchaser shall be present upon the Property, (ii) at Purchaser’s
expense, observe and comply with all

 

-5-



--------------------------------------------------------------------------------

applicable laws and any conditions imposed by any insurance policy then in
effect with respect to the Property and made known to Purchaser, (iii) not
engage in any activities which would violate the provisions of any permit or
license pertaining to the Property and made known to Purchaser, (iv) not
unreasonably disturb the Tenants or unreasonably interfere with their use of the
Property pursuant to their respective Leases, (v) not unreasonably interfere
with the operation and maintenance of the Property, (vi) repair any damage to
the Property resulting directly or indirectly from Purchaser’s activities at the
Property and (vii) not disclose any confidential information except as permitted
under this Agreement or required by applicable law. Purchaser’s obligation
pursuant to clauses (vi) and (vii) above shall survive any termination of this
Agreement.

(b) Purchaser understands and agrees that any on-site inspections of the
Property shall occur during normal business hours after the requisite prior
notice to Seller and shall be conducted in accordance with the terms hereof.
Seller reserves the right to have a representative present during any such
inspections and property manager interviews. If the Closing does not occur, then
on request by Seller and payment by Seller to Purchaser 50% of Purchaser’s
out-of-pocket costs for any requested inspection reports, Purchaser will furnish
to Seller any draft of final reports received by Purchaser and requested by
Seller relating to any inspections of the Property.

(c) Purchaser agrees to protect, indemnify, defend and hold Seller and the
Company harmless from and against any claim for liabilities, losses, costs,
expenses (including reasonable attorneys’ fees), damages or injuries arising out
of or resulting from the inspection of the Property by Purchaser or its agents
or consultants, excluding any liabilities, losses, costs and expenses, damages
or injuries arising out of, and then only to the extent of, (i) Seller’s or the
Company’s negligence or willful misconduct or (ii) any pre-existing condition
discovered or revealed in the inspection of the Property by Purchaser or its
agents or consultants. Purchaser’s obligation to indemnify and hold harmless
Seller and the Company pursuant to this Section 2.3(c) shall survive the Closing
or any termination of this Agreement.

Section 2.4. Right of Termination. At any time prior to the Expiration of the
Due Diligence Period, Purchaser may elect, for any reason or no reason, to
terminate this Agreement. Unless Purchaser delivers written notice to Seller
prior to the Expiration of the Due Diligence Period stating that it is electing
to terminate this Agreement, Purchaser shall be deemed to have waived its right
to terminate this Agreement under this Section 2.4 and to have elected to
proceed with the purchase of the Interests pursuant to this Agreement, and the
Deposit shall be non-refundable to Purchase except as otherwise provided in this
Agreement. If Purchaser timely elects to terminate this Agreement under this
Section 2.4, neither party shall have any further rights or obligations
hereunder (except for any indemnity obligations of either party and the
provisions of this Agreement which expressly survive termination of this
Agreement) and the Deposit shall be returned to Purchaser.

Section 2.5. No Reliance. Except as expressly set forth herein or in any
document executed by Seller and delivered to Purchaser at Closing, Seller makes
no representation or warranty as to the truth, accuracy or completeness of any
materials, data or information delivered

 

-6-



--------------------------------------------------------------------------------

by Seller or its agents to Purchaser in connection with the transaction
contemplated hereunder, whether occurring before, on or after the Effective
Date. Purchaser acknowledges and agrees that all materials, data and information
delivered by Seller to Purchaser in connection with the transaction contemplated
hereunder are provided to Purchaser as a convenience only and that any reliance
on or use of such materials, data or information by Purchaser is at the sole
risk of Purchaser, except as expressly set forth herein or in any document
executed by Seller and delivered to Purchaser at Closing. Except as specifically
set forth herein or in any document executed by Seller and delivered to
Purchaser at Closing, neither Seller, nor any affiliate of Seller, shall have
any liability to Purchase for any inaccuracy in or omission from any such
materials, data or information.

Section 2.6. As-Is, Where-Is. Except as expressly set forth herein or in any
document executed by Seller and delivered to Purchaser at Closing, Seller is not
making and has not at any time made any representations or warranties of any
kind or character, express or implied, with respect to the Property, including,
without limitation, any representations or warranties as to fitness for a
particular purpose. Purchaser acknowledges and agrees that upon Closing, Seller
shall sell and convey to Purchaser and Purchaser shall accept the Property “AS
IS, WHERE IS, WITH ALL FAULTS”, except as expressly set forth herein or in any
document executed by Seller and delivered to Purchaser at Closing. Purchaser has
not relied and will not rely on, and Seller is not and shall not be liable for
or bound by, any express or implied warranties, guaranties, statements,
representations or information pertaining to the Property or relating thereto
made available or furnished by Seller, the managers of the Property or any real
estate broker or agent representing or purporting to represent Seller, to
whomever made or given, directly or indirectly, orally or in writing, unless
specifically set forth in this Agreement or in any document executed by Seller
and delivered to Purchaser at Closing. Purchaser acknowledges and agrees that
the Purchase Price reflects and takes into account that the Property is being
sold “AS IS, WHERE IS, WITH ALL FAULTS.” Purchaser represents to Seller that
Purchaser has conducted such investigations of the Property, including, without
limitation, the physical and environmental conditions thereof, as Purchaser
deems necessary or desirable to satisfy itself as to the condition of the
Property and the existence or nonexistence or curative action to be taken with
respect to any hazardous or toxic substances on or discharged from the Property,
and will rely solely upon the same and not upon any information provided by or
on behalf of Seller or its agents or employees with respect thereto, other than
such representations and warranties of Seller as are expressly set forth herein
or in any document executed by Seller and delivered to Purchaser at Closing.
Upon Closing, Purchaser shall assume the risk that adverse matters, including
but not limited to construction defects and adverse physical and environmental
conditions, may not have been revealed by Purchaser’s investigations, and except
with respect to matters which by the express terms of this Agreement or any
document executed by Seller and delivered to Purchaser at Closing survive
Closing and except for any claims arising out of the fraudulent actions of
Seller, Purchaser, upon Closing, shall be deemed to have waived, relinquished
and released Seller (and Seller’s officers, directors, shareholders, direct and
indirect members, employees and agents) from and against any and all claims,
demands, causes of action (including causes of action in tort), losses, damages,
liabilities, costs and expenses (including attorneys’ fees) of any and every
kind or character, known or unknown, which Purchaser might have asserted or
alleged against Seller (and Seller’s officers, directors, shareholders, direct
and indirect members, employees and agents) at any time by reason of or arising
out of any latent or

 

-7-



--------------------------------------------------------------------------------

patent construction defects or physical conditions, violations or any applicable
laws and any and all other facts, omissions, events, circumstances or matters
regarding the Property.

Section 2.7. Environmental Waiver and Release. Purchaser and each of its
members, directors, officers, employees, controlling persons, representatives,
agents, successors and assigns waive and release Seller, the Company and their
respective officers, directors, shareholders, direct and indirect members,
employees and agents (collectively, the “Released Parties”) from any and all
losses or claims of Purchaser that (i) arise under any environmental law with
respect to the Property or (ii) arise from or relate to an actual, threatened or
suspected presence or release of materials of environmental concern at, on,
under or from the Property no matter when the same may have occurred.

Section 2.8. Survival. The provisions of Sections 2.3, 2.4, 2.5, 2.6 and 2.7 and
this Section 2.8 shall survive the Closing or any termination of this Agreement.

ARTICLE III.

REPRESENTATIONS, WARRANTIES AND COVENANTS

Section 3.1. Representations and Warranties of Seller. Notwithstanding anything
to the contrary herein, the representations and warranties made by Seller in
this Agreement and in any document executed by Seller and delivered to Purchaser
at Closing shall be deemed modified to the extent necessary to incorporate any
matter disclosed in the Seller Diligence Deliveries. Seller hereby makes the
following representations and warranties to Purchaser as of the Effective Date,
which representations and warranties shall be deemed to have been made again by
Seller as of the Closing Date, subject to the preceding sentence and to
Section 4.6(c):

(a) Organization and Authority. Seller has been duly organized and is in good
standing under the laws of the State of Delaware. The Company has been duly
organized and is in good standing under the laws of the State of Delaware and is
qualified to do business in the State of Kentucky. Seller has the full right and
authority to enter into this Agreement and to consummate or cause to be
consummated the transaction contemplated by this Agreement. The person signing
this Agreement on behalf of Seller is authorized to do so. This Agreement
constitutes a legal, valid and binding obligation of Seller, enforceable in
accordance with its terms, except as limited by bankruptcy, insolvency,
reorganization, moratorium and other similar laws of general applicability
relating to or affecting the enforcement of creditors’ rights and general
equitable principles.

(b) Non-Contravention. The execution and delivery of this Agreement by Seller
and the consummation by Seller of the transactions contemplated hereby will not
(i) to Seller’s knowledge, violate any judgment, order, injunction, decree,
regulation or ruling of any court or governmental entity, (ii) conflict with,
result in a breach of, or constitute a default under the organizational
documents of Seller or the Company or (iii) conflict with, result in a breach
of, or

 

-8-



--------------------------------------------------------------------------------

constitute a default under any note or other evidence of indebtedness, any
mortgage, deed of trust or indenture, or any other material agreement or
instrument to which Seller or the Company is a party or by which Seller or the
Company may be bound in any manner that would individually or in the aggregate
interfere with the consummation of the transaction contemplated by this
Agreement or have a material adverse effect on the Company or the Property.

(c) Consents. No consent, waiver, approval or authorization is required from any
person or entity (that has not already been obtained) in connection with the
execution and delivery of this Agreement by Seller or the performance by Seller
of the transactions contemplated hereby.

(d) No Bankruptcy. No attachments, execution proceedings, assignments for the
benefit of creditors, insolvency, bankruptcy, reorganization or other
proceedings are pending or, to Seller’s knowledge, threatened against Seller or
the Company, nor are any such proceedings contemplated by Seller or the Company.
Neither Seller nor the Company has made a general assignment for the benefit of
creditors, filed any voluntary petition in bankruptcy or admitted in writing its
inability to pay its debts as they come due, and Seller has received no written
notice of and has no knowledge of the filing of any involuntary petition in
bankruptcy by Seller’s creditors or the Company’s creditors or the appointment
of a receiver to take possession of all or substantially all of Seller’s assets
or the Company’s assets.

(e) Interests. Except for the rights of Purchaser created by this Agreement,
Seller owns the Interests free and clear of all liens, claims, encumbrances or
other security arrangements or obligations to other persons, of whatever kind or
character, and Seller has the unrestricted right to sell, transfer and assign
the Interests to Purchaser as provided in this Agreement. Other than this
Agreement, the Interests are not subject to any outstanding agreement(s) of sale
or options, rights of first refusal (including such rights under Seller’s or the
Company’s organizational documents) or other rights of purchase to which Seller
or the Company is a party. Other than this Agreement, there are no outstanding
(i) options, warrants or other rights to purchase any membership interests in
the Company, (ii) securities convertible into or exchangeable for membership
interests in the Company or (iii) commitments of any kind for the issuance of
additional membership interests in the Company. There are no certificates
evidencing the Interests. The Interests have been duly and validly issued and
are fully paid.

(f) Registration. The Interests to be purchased hereby have not been registered
under the Securities Act of 1933, as amended (the “Securities Act”), or any
applicable state securities laws. The Interests are being offered and sold in
reliance upon exemptions contained in the Securities Act and in the rules and
regulations thereunder, and in reliance upon exemptions from applicable state
securities laws.

(g) Pending Actions. To Seller’s knowledge, there is no action, suit,
arbitration, unsatisfied order or judgment, government investigation or
proceeding pending against Seller or the Company which, if adversely determined,
could individually or in the aggregate materially interfere with the
consummation of the transaction contemplated by this Agreement.

(h) Non-Foreign Entity. Seller is not a “foreign person” within the meaning of
Section 1445(f) of the Internal Revenue Code of 1986, as amended.

 

-9-



--------------------------------------------------------------------------------

(i) OFAC. Neither Seller nor, to Seller’s knowledge, any of its respective
partners, members, shareholders or other equity owners, is a person or entity
with whom U.S. persons or entities are restricted from doing business under
regulations of OFAC (including those named on OFAC’s Specially Designated and
Blocked Persons List) or under any statute, executive order (including the
September 24, 2001, Executive Order Blocking Property and Prohibiting
Transactions with Persons Who Commit, Threaten to Commit, or Support Terrorism).

(j) ERISA. Seller is not a “benefit plan investor” within the meaning of and
subject to the Employee Retirement Income Security Act of 1974, as amended.

(k) Leases and Rent Rolls. The Company is the landlord or lessor under the
Leases. To Seller’s knowledge, the information contained in the Rent Roll for
the Property attached hereto as Exhibit C and made a part hereof, is true,
correct and complete in all material respects as of the date thereof. There are
no other leases or occupancy agreements affecting the Property except as set
forth in the Rent Rolls. To Seller’s knowledge, Seller has made available to
Purchaser copies of all Leases that are true, correct and complete in all
material respects. To Seller’s knowledge, each Lease referenced on the Rent Roll
is on Seller’s standard form lease for the Property and, except as specifically
set forth on the Rent Roll, are for a term not longer than thirteen months. None
of the Leases and none of the rents or other amounts payable thereunder have
been assigned, pledged or encumbered by Seller or the Company except for any
assignments, pledges or encumbrances which will be released at Closing.

(l) Contracts. To Seller’s knowledge, Seller has made available to Purchaser
true, correct and complete copies of all Contracts. Neither the Company, nor to
the knowledge of Seller, any other party to any Contract is in default
thereunder.

(m) Condemnation. Seller has received no written notice of and has no knowledge
of any pending or threatened condemnation proceedings relating to the Property.

(n) Title. There are no outstanding agreements, options, rights of first refusal
or rights of first offer with respect to the purchase and sale of the Property
other than this Agreement.

(o) Lease Commissions. A complete and correct list of all brokerage and leasing
agreements affecting the Property, the Leases and any expansion or renewals
thereof is set forth on Schedule 3.1(o) hereto (the “Brokerage Agreements”).
Prior to the Closing, Seller shall, or shall cause the Company to pay all
leasing commissions, whether or not then due, with respect to the Leases, to the
effect that as of the date of Closing there shall be no commission or
compensation payable under the Brokerage Agreements with respect to the Leases,
whether or not then due. Purchaser shall have no obligation to pay any
commission or other compensation under any Brokerage Agreement with respect to
the expansion or renewal of any Lease.

(p) Permits and Approvals. To Seller’s knowledge, all required certificates of
occupancy for the Property and for separately demised spaces at the Property,
and all other licenses, permits, authorizations and approvals necessary for the
operation of the Property have been validly issued and are in good standing and
shall remain so upon completion of Closing. All charges and fees for such
certificates, permits and approvals have been paid in full.

 

-10-



--------------------------------------------------------------------------------

(q) Compliance with Laws. To Seller’s knowledge, Seller has not received written
notice from the applicable governmental authorities that the Property is in
violation of any applicable statutes, laws, rules, regulations or ordinances.

(r) Condition of Property. To Seller’s knowledge, Seller has not received
written notice from any third party that there are any material defects in the
foundation, structural systems or roof or any material defects in the
electrical, plumbing, heating, ventilating or air conditioning systems included
within the Property, in each case that would reasonably be expected to cost more
than $50,000 to repair.

(s) Personal Property. To Seller’s knowledge, all personal property necessary or
incidental to the Company’s ownership or operation of the Property is owned by
the Company free and clear of all liens and security interests other than those
to be satisfied by Seller at Closing, is located in or on the Property. If any
item of personal property is leased by the Company, Seller has delivered a
complete and correct copy of the applicable equipment lease to Purchaser and the
Company is not in default under such equipment lease.

(t) Employees. The Company has no employees.

(u) Assessments and Notices. To Seller’s knowledge, no assessments for public
improvements have been made against the Property which remain unpaid in whole or
in part. Neither Seller nor the Company has knowledge of any public improvements
in the nature of off site improvements, or otherwise, which have been ordered to
be made and/or which have not heretofore been assessed, which would result in
the imposition of an assessment against the Property. No written notices from
any governmental or other public authority with respect to the Property have
been served on Seller or the Company, including, without limitation, notices of
increases in tax assessments or notices relating to violations of zoning,
building or safety or fire ordinances which remain uncorrected.

(v) Operating Statements, etc. The operating statements (including detailed
schedules of receipts, operating expenses, real estate taxes and other amounts
payable in connection with the ownership and operation of the Property),
delivered by or on behalf of Seller to Purchaser in connection with this
Agreement are the operating statements relied upon by Seller in its current
business practices.

(w) Covenants and Restrictions. To Seller’s knowledge, neither Seller nor the
Company has received written notice of any default or breach existing under any
of the covenants, conditions, restrictions or easements, if any, affecting or
all or any portion of the Property.

(x) Organizational Documents. True, correct and complete copies of the Company’s
organizational documents, listed on Schedule 3.1(x) (the “Organizational
Documents”) have been made available to Purchaser. As of the date hereof, the
Organizational Documents have not been amended or modified (except as set forth
on Schedule 3.1(x)).

(y) Company. The Company (i) is, and to Seller’s knowledge, always has been,
duly formed, validly existing, and in good standing in the state of its
formation and in all other jurisdictions where it is qualified to do business,
(ii) is not now, nor has ever been, party to any

 

-11-



--------------------------------------------------------------------------------

lawsuit, arbitration, summons, or legal proceeding that is still pending or that
resulted in a judgment against it that has not been paid in full, and there are
no liens of any nature against the Company except for taxes not yet due,
(iii) to Seller’s knowledge, is not involved in any dispute with any taxing
authority, (iv) has paid all taxes which it owes, (v) has never owned any real
property other than the Property and personal property necessary or incidental
to its ownership or operation of the Property and has never engaged in any
business other than the ownership and operation of the Property and activities
incidental thereto, (vi) if the Company has amended or restated its
organizational documents, the Company has amended or restated its organizational
documents in accordance with, and as was permitted by, the relevant provisions
of the applicable organizational documents prior to its amendment or
restatement, (vii) to Seller’s knowledge, is in compliance with all laws,
regulations, and orders applicable to it in all material respects.

(z) Separateness. Since its date of formation, the Company (i) has not entered
into any contract or agreement with any of its affiliates, constituents, or
owners, or any guarantors of any of its obligations (each an “Affiliate”) or any
person or entity in control of any Affiliate, under the same common control as
any Affiliate, or under the control of any Affiliate (each a “Related Affiliate
Party”) except upon terms and conditions that are commercially reasonable and
substantially similar to those available in an arm’s-length transaction with an
unrelated party, (ii) has paid all of its debts and liabilities from its assets,
(iii) has done or caused to be done all things necessary to observe all
organizational formalities applicable to it and to preserve its existence,
(iv) has maintained all of its books, records, financial statements and bank
accounts separate from those of any other person or entity, (v) has not had its
assets listed as assets on the financial statement of any other person or
entity, (vi) has filed all tax returns required to be filed by the Company and
is not part of a consolidated group for U.S. federal income tax purposes or been
included in a consolidated U.S. federal income tax return with any other person
or entity, (vii) has been, and at all times has held itself out to the public
as, a legal entity separate and distinct from any other person or entity
(including any Affiliate or other Related Affiliate Party), (viii) has corrected
any known misunderstanding regarding its status as a separate entity, (ix) has
conducted all of its business and held all of its assets in its own name,
(x) has not identified itself or any of its Affiliates as a division or part of
the other, (xi) has maintained and utilized separate stationery, invoices and
checks bearing its own name, (xii) has not commingled its assets with those of
any other person or entity and has held all of its assets in its own name,
(xiii) has not guaranteed or become obligated for the debts of any other Person,
(xiv) has not held itself out as being responsible for the debts or obligations
of any other person or entity, (xv) has allocated fairly and reasonably any
overhead expenses that have been shared with an Affiliate, including paying for
office space and services performed by any employee of an Affiliate or Related
Affiliate Party, (xvi) has not pledged its assets to secure the obligations of
any other person or entity and no such pledge remains outstanding except in
connection with the Loan, (xvii) has maintained adequate capital in light of its
contemplated business operations, (xviii) has not owned any subsidiary or any
equity interest in any other entity, (xix) has not incurred any indebtedness
that is still outstanding other than indebtedness that will be discharged at
Closing and trade payables in the ordinary course, and (xx) has not had any of
its obligations guaranteed by an Affiliate or other Related Affiliate Party,
except for guarantees that have been either released or discharged (or that will
be discharged as a result of the closing of the acquisition).

References to the “knowledge” of Seller refer only to the current actual
knowledge of David W. Snyder and Paul Priebe without any duty of inquiry or
investigation and shall not be

 

-12-



--------------------------------------------------------------------------------

construed, by imputation or otherwise, to refer to the knowledge of Seller or
any affiliate of Seller, to any property manager or to any other officer, agent,
manager, representative or employee of Seller or any affiliate thereof. Seller
represents and warrants that David W. Snyder and Paul Priebe are the
representatives of Seller that have primary responsibility to oversee the
Company’s management of the Property and are the representatives of Seller who
are most likely to have knowledge at the Seller level regarding the subject
matter of the representations and warranties regarding the Property set forth in
Section 3.1 above.

Section 3.2. Seller’s Covenants.

(a) Maintenance. From and after the Effective Date and until the Closing Date or
any earlier termination of this Agreement (the “Contract Period”), Seller shall
cause the Company to keep and maintain the Property substantially in its
condition as of the Effective Date in accordance with Seller’s current business
practices, excepting ordinary wear and tear and any damage by casualty or
condemnation.

(b) Insurance. During the Contract Period, Seller will cause the Company to keep
in full force and effect, and pay all premiums on, all casualty and liability
insurance policies covering the Property in the ordinary course of business.

(c) Leases. During the Contract Period, Seller shall have the right to cause the
Company to enter into new Leases or amend, modify, renew, extend or terminate
any existing Lease in the ordinary course of business, on market terms
consistent with Seller’s current business practices, including, without
limitation, terminating any Lease by reason of Tenant’s default thereunder
(collectively, “Leasing Activity”), and Seller shall provide Purchaser with
prompt notice of any such Leasing Activity; provided, however, that from and
after the Expiration of the Due Diligence Period, neither Seller nor the Company
shall engage in any such Leasing Activity without the prior written consent of
Purchaser, which consent Purchaser shall not unreasonably withhold, delay or
condition. Notwithstanding the foregoing, the removal of any Tenant in
accordance with Seller’s current business practices, whether by summary
proceedings or otherwise, prior to the Closing Date shall not give rise to any
claim on the part of Purchaser. Further, Purchaser agrees that it shall not have
a claim by reason of the fact that any Tenant now or hereafter in possession of
part of the Property may be a holdover tenant or in default under its applicable
Lease on the Closing Date.

(d) Contracts. During the Contract Period, Seller shall not cause the Company to
enter into new Contracts or amend, modify, renew, extend or terminate any
existing Contract (other than with respect to Contracts that shall expire or be
terminated without penalty on or prior to the Closing Date, or Contracts that
may be terminated without penalty on 30 days’ notice or less) without the prior
written consent of Purchaser, which consent Purchaser shall not unreasonably
withhold, condition or delay.

(e) Rent Ready. During the Contract Period, Seller shall cause all vacant
apartment units to be in “Rent Ready Condition”, other than (i) such apartments
which become vacant less than seven (7) days prior to Closing and (ii) such
apartments with respect to which Seller elects instead to provide Purchaser with
the Purchase Price credit set forth in Section 4.5(g). As used

 

-13-



--------------------------------------------------------------------------------

herein, “Rent Ready Condition” shall mean “made ready” and suitable for
occupancy in accordance with the Company’s current standards.

(f) Delinquency Report. Seller shall provide Purchaser with a delinquency report
on a monthly basis until Closing, listing all delinquent tenants by amount and
time delinquent.

(g) Material Changes. Seller shall promptly notify Purchaser in writing if
Seller receives written notice from any third party of any event or circumstance
which would be reasonably likely to have a material effect on the Property in
excess of $10,000 or on Seller’s ability to execute or perform its obligations
under this Agreement in all material respects.

Section 3.3. Representations and Warranties of Purchaser. Purchaser hereby makes
the following representations and warranties to Seller as of the Effective Date,
which representations and warranties shall be deemed to have been made again by
Purchaser as of the Closing Date, subject to Section 4.7(c):

(a) Organization and Authority. Purchaser has been duly organized and is in good
standing under the laws of the state of its formation. Purchaser has the full
right and authority to enter into this Agreement and to consummate or cause to
be consummated the transaction contemplated by this Agreement. The person
signing this Agreement on behalf of Purchaser is authorized to do so. This
Agreement constitutes a legal, valid and binding obligation of Purchaser,
enforceable in accordance with its terms, except as limited by bankruptcy,
insolvency, reorganization, moratorium and other similar laws of general
applicability relating to or affecting the enforcement of creditors’ rights and
general equitable principles.

(b) Non-Contravention. The execution and delivery of this Agreement by Purchaser
and the consummation by Purchaser of the transactions contemplated hereby will
not (i) to Purchaser’s knowledge, violate any judgment, order, injunction,
decree, regulation or ruling of any court or governmental entity, (ii) conflict
with, result in a breach of, or constitute a default under the organizational
documents of Purchaser or (iii) conflict with, result in a breach of, or
constitute a default under the organizational documents of Purchaser, any note
or other evidence of indebtedness, any mortgage, deed of trust or indenture, or
any other material agreement or instrument to which Purchaser is a party or by
which Purchaser may be bound in any manner that would individually or in the
aggregate interfere with the consummation of the transaction contemplated by
this Agreement.

(c) Consents. No consent, waiver, approval or authorization is required from any
person or entity (that has not already been obtained) in connection with the
execution and delivery of this Agreement by Purchaser or the performance by
Purchaser of the transactions contemplated hereby.

(d) No Bankruptcy. No attachments, execution proceedings, assignments for the
benefit of creditors, insolvency, bankruptcy, reorganization or other
proceedings are pending or, to Purchaser’s knowledge, threatened against
Purchaser, nor are any such proceedings contemplated by Purchaser. Purchaser has
not made a general assignment for the benefit of creditors, filed any voluntary
petition in bankruptcy or admitted in writing its inability to pay its

 

-14-



--------------------------------------------------------------------------------

debts as they come due, and Purchaser has received no written notice of and has
no knowledge of the filing of any involuntary petition in bankruptcy by
Purchaser’s creditors or the appointment of a receiver to take possession of all
or substantially all of Purchaser’s assets.

(e) Pending Actions. To Purchaser’s knowledge, there is no action, suit,
arbitration, unsatisfied order or judgment, government investigation or
proceeding pending against Purchaser which, if adversely determined, could
individually or in the aggregate materially interfere with the consummation of
the transaction contemplated by this Agreement.

(f) OFAC. Neither Purchaser nor, to Purchaser’s knowledge, any of its respective
partners, members, shareholders or other equity owners, is a person or entity
with whom U.S. persons or entities are restricted from doing business under
regulations of OFAC (including those named on OFAC’s Specially Designated and
Blocked Persons List) or under any statute, executive order (including the
September 24, 2001, Executive Order Blocking Property and Prohibiting
Transactions with Persons Who Commit, Threaten to Commit, or Support Terrorism).

Section 3.4. Purchaser’s Covenants. During the Contract Period, Purchaser shall
observe all of the covenants and conditions applicable to Purchaser hereunder.

Section 3.5. No Brokers. Seller and Purchaser each represent to the other that
it has had no dealings, negotiations or consultations with any broker,
representative, employee, agent or other intermediary in connection with the
sale of the Property. Seller and Purchaser agree that each will indemnify,
defend and hold the other free and harmless from any claims arising from a
breach of the foregoing representations. This mutual indemnity shall survive
Closing and any termination of this Agreement.

Section 3.6. Survival; Limitation on Liability of Seller Parties.

(a) The representations and warranties made herein by Seller shall survive the
Closing for a period of nine months following the Closing Date, provided that
such expiration shall not affect the liability or indemnification obligations of
Seller with respect to claims made by Purchaser in writing (a “Claim Notice”)
delivered prior to the date of such expiration and, if not resolved, Purchaser
has filed suit in connection with the matter set forth in such Claim Notice
within six months after Seller’s receipt of the Claim Notice.

(b) Purchaser shall not have any right to bring any action against the Seller
Parties as a result of any breach or inaccuracy of the representations and
warranties made herein by the Seller Parties (a “Breach”) unless and until the
aggregate amount of all liability and losses arising out of any such Breach
directly results in a diminution in the value of the Interests in an amount
greater than $100,000.00, and the aggregate liability of the Seller Parties
arising in connection with all Breaches shall not in any event exceed
$400,000.00 of the Purchase Price (the “Liability Cap”). None of the directors,
officers, employees, shareholders, direct or indirect

 

-15-



--------------------------------------------------------------------------------

members, managers, beneficial owners, partners, affiliates, agents,
representatives or advisors of any of the Seller Parties shall be liable under
this Agreement, and Purchaser shall look solely to the assets of the Seller
Parties, subject to the Liability Cap, for the payment of any claim or the
performance of any obligation of any Seller Party hereunder. Seller shall hold
in the form of cash or cash equivalents an amount equal to $400,000.00 until the
date that is nine months following the Closing Date (or, if Purchaser has timely
provided a Claim Notice within such nine-month period, until the date that any
claim in such Claim Notice has been finally resolved by a court of competent
jurisdiction). The provisions of this Section 3.6 shall survive the Closing or
any termination of this Agreement.

ARTICLE IV.

CLOSING

Section 4.1. Closing Date. The consummation of the transaction contemplated by
this Agreement (the “Closing”) will occur on the date that is 15 days after the
Expiration of the Due Diligence Period or such earlier date as the parties shall
mutually agree in writing (the “Closing Date”); provided, however, that Seller
may elect to extend the Closing Date for not more than 30 days in connection
with Seller’s selection of an alternate title insurance company pursuant to
Section 2.2(c). At the Closing, Seller and Purchaser shall perform the
obligations set forth in Sections 4.5 and 4.6, respectively, the performance of
which obligations shall be concurrent conditions. The Closing shall be
consummated through an escrow administered by Escrow Agent and the Purchase
Price and all documents required to be delivered at Closing shall be deposited
with Escrow Agent unless otherwise mutually agreed by Seller and Purchaser. If
necessary, the parties, including Escrow Agent, will enter into supplementary
escrow instructions regarding the delivery of funds and documents for the
Closing. Time shall be of the essence with respect to each and every obligation
of Purchaser under this Agreement including, without limitation, the obligation
of Purchaser to consummate the Closing on the Closing Date.

Section 4.2. Closing Costs. Seller shall pay (a) the fees of any counsel
representing Seller, (b) any fees incurred in connection with prepaying the
existing indebtedness on the Property, (c) any costs and expenses incurred in
connection with removing any Monetary Liens, (d) one half of the escrow fee, if
any, charged by the Escrow Agent, (e) the cost of any endorsements to the Title
Policy necessary solely for the removal of Monetary Liens and (f) the cost of
the Survey. Purchaser shall pay (i) the fees of any counsel representing
Purchaser; (ii) one half of the escrow fee, if any, charged by the Escrow Agent;
(iii) recording fees for any documents to be recorded (other than Monetary
Liens); and (iv) the cost of the Title Policy and any endorsements attached
thereto at the request of Purchaser (other than in connection with a Monetary
Lien). All costs and expenses incident to this transaction and the Closing and
not specifically described above shall be paid by the party incurring the same.

Section 4.3. Conditions Precedent to the Obligations of Seller. The obligation
of Seller to consummate the transaction contemplated

 

-16-



--------------------------------------------------------------------------------

hereunder shall be subject to the fulfillment on or before the Closing Date of
each of the following conditions, any or all of which may be waived by Seller in
its sole discretion:

(a) Escrow Agent shall have received the Purchase Price, subject to prorations
and adjustments as provided herein, with unconditional instructions to disburse
same in accordance with the agreed-upon settlement statement simultaneously with
Seller’s authorization to release the documents for delivery to Purchaser, all
pursuant to and payable in the manner provided for in this Agreement;

(b) Purchaser shall have delivered to Seller all of the items required to be
delivered to Seller pursuant to the terms of this Agreement, including but not
limited to, those provided for in Section 4.7;

(c) all of the representations and warranties of Purchaser contained in this
Agreement shall be true and correct in all material respects as of the Closing
Date (with appropriate modifications permitted under this Agreement);

(d) Purchaser shall have performed and observed, in all material respects, all
covenants and agreements of this Agreement to be performed and observed by
Purchaser as of the Closing Date; and

(e) the closing date under the Related Agreements shall be the same as the
Closing Date hereunder, and the closing under the Related Agreements shall occur
simultaneously with the Closing hereunder.

Section 4.4. Conditions Precedent to the Obligations of Purchaser. The
obligation of Purchaser to consummate the transaction contemplated hereunder
shall be subject to the fulfillment on or before the Closing Date of each of the
following conditions, any or all of which may be waived by Purchaser in its sole
discretion:

(a) Seller shall have delivered to Purchaser all of the items required to be
delivered to Purchaser pursuant to the terms of this Agreement, including but
not limited to, the items provided for in Section 4.6;

(b) all of the representations and warranties of Seller contained in this
Agreement shall be true and correct in all material respects as of the Closing
Date (with appropriate modifications permitted under this Agreement);

(c) Seller shall have performed and observed, in all material respects, all
covenants and agreements of this Agreement to be performed and observed by
Seller as of the Closing Date;

(d) Seller shall have paid off or caused to be removed any Monetary Liens or
arranged for the payoff or removal of the same concurrent with the Closing
pursuant to Section 4.8;

 

-17-



--------------------------------------------------------------------------------

(e) the Title Company shall be irrevocably committed, upon payment of the
applicable Title Policy premium, to issue to Purchaser, at Purchaser’s expense,
the Title Policy including an ALTA 15-06 endorsement (non-imputation – full
equity transfer); and

(f) the closing date under the Related Agreements shall be the same as the
Closing Date hereunder, and the closing under the Related Agreements shall occur
simultaneously with the Closing hereunder, unless any Related Agreement is
terminated pursuant to the terms thereof as the result of Major Damage.

Notwithstanding anything to the contrary in this Agreement, in the event the
sale of the Property as contemplated hereunder is not consummated solely due to
the failure of the Title Company to be irrevocably committed, upon payment of
the applicable Title Policy premium, to issue an ALTA 15-06 endorsement to the
Title Policy, and Purchaser has notified Seller in writing of such circumstance
and is not in default under this Agreement, Purchaser shall be entitled, as its
sole remedy, to receive the return of the Deposit, together with reimbursement
from Seller for all of Purchaser’s costs and expenses incurred in connection
with this Agreement in an amount not to exceed $50,000, in which event this
Agreement shall be terminated and neither Seller nor Purchaser shall have any
obligation under this Agreement except obligations which expressly survive the
termination of this Agreement.

Section 4.5. Credits and Prorations.

(a) Generally. Subject to the terms and provisions of this Section 4.5, the
following items, without duplication, will be apportioned between Seller and
Purchaser with respect to the Property as of 11:59 p.m. Eastern time on the day
immediately prior to the Closing Date, and the net amount thereof will either be
(x) added to the Purchase Price that is due to Seller at Closing or (y) credited
by Seller against the Purchase Price at Closing: (i) real property taxes and
assessments, (ii) water rates and charges; (iii) sewer taxes and rents;
(iv) prepaid license and permit fees to the extent such licenses and permits are
being transferred to Purchaser hereunder, (v) amounts payable or receivable by
Seller or its affiliates under any Contracts (including amounts pre-paid to
Seller and not subject to refund under any Contract which is not terminable upon
thirty days’ notice), (vi) statutory representation fees for the Company and
(vii) all other items that reasonably require apportionment in accordance with
local custom and practice to effectuate the transaction contemplated hereunder.
Seller and Purchaser shall reasonably cooperate to provide such apportionment
information to the Title Company not later than five Business Days before
Closing, and the Title Company will prepare a closing statement (the “Closing
Statement”) reflecting the apportionments and credits required under this
Agreement.

(b) Governmental Charges. If the Closing Date occurs before the real property
taxes, water rates and charges, or sewer taxes and rents are finally fixed for
the current fiscal year in respect of the Property, then the apportionments
thereof made at the Closing shall be upon 105% of the basis of the tax, water,
or sewer rates for the immediately preceding year applied to the latest assessed
valuation, but after the real property taxes, water rates and charges, or sewer
taxes and rents (as the case may be) are finally fixed for the current fiscal
year, Seller and Purchaser shall make a recalculation of the apportionment
thereof, and Seller or Purchaser, as the case may

 

-18-



--------------------------------------------------------------------------------

be, shall make an appropriate payment to the other party based on such
recalculation within 30 days after the parties agree on the recalculation.

(c) Utilities. If there are any meters measuring water consumption, electric or
other utility costs at the Property, the unfixed rates and charges and sewer
taxes and rents, if any, will be apportioned based upon the last meter readings.
Seller will at its election either receive a credit at Closing for all deposits
posted with any utility companies which shall then inure to the benefit of
Purchaser or will arrange for the return of such deposits to Seller. In either
case, it will be Purchaser’s responsibility to make arrangements with such
utility companies regarding any deposit requirements for continued utility
service to the Property.

(d) Fuel Oil. Fuel oil, if any, located at the Property on the Closing Date will
be adjusted at the price in effect at such times as determined in writing by the
fuel company then supplying fuel to the Property.

(e) Assessments. If, on the Closing Date, the Property, or any part thereof, is
affected by any real property tax assessments which are currently due and
payable, then Seller shall pay such assessments; provided, however, that if such
assessments are payable in installments, then Seller shall pay installments due
prior to the Closing Date, and the next installment shall be apportioned as of
the Closing Date, and Purchaser shall be responsible for all such installments
thereafter.

(f) Security Deposits, Rents and Charges Under Leases and Other Income Sources.
Purchaser will receive a credit at Closing in an amount equal to all Security
Deposits being held by Seller as of Closing (or applied or retained by Seller
other than in the ordinary course of business). Purchaser will receive a credit
at Closing in an amount equal to all rents and other charges collected by Seller
prior to Closing for the number of days in the month of Closing remaining after
the Closing and for any other period following Closing, including, without
limitation, any prepaid rents. Seller hereby reserves the right to institute
legal proceedings, without, however, any claim for eviction, after the Closing
against any Tenant to collect rent and charge collections with respect to the
Property due to Seller for rents and charges in arrears as of the Closing Date.
Purchaser shall use reasonable efforts to collect any such rents and charges in
arrears of the Closing Date, and any such amounts that Purchaser collects on or
after the Closing Date shall be applied first to the month in which the Closing
occurs, and then to rent and charges due but unpaid in reverse chronological
order. Purchaser in the good faith exercise of its business judgment shall have
the right to forgive or compromise any past due rents as part of a settlement
with a delinquent tenant, and Seller agrees not to bring suit against any
delinquent tenant for sums payable under the Leases. The foregoing covenant not
to sue shall not apply to any tenant who has vacated its space (unless, if in
connection with the termination of such tenant’s lease, Purchaser has forgiven
or compromised past due rent).

(g) Rent Ready. For any apartment unit that is vacated on or before the date
that is seven (7) days prior to Closing, Seller shall, at Seller’s election,
either (i) credit Purchaser $500.00 for the cost and expenses to put the unit in
Rent Ready Condition or (ii) cause such apartment unit to be in Rent Ready
Condition as of the date of Closing.

 

-19-



--------------------------------------------------------------------------------

(h) Final Closing Statement. Seller and Purchaser will adjust any apportionments
made under this Section 4.5 after the Closing to account for errors or incorrect
estimates made as of the Closing Date (it being agreed that the parties’
agreement to make such adjustments will survive the Closing for a period of six
months). Within six months following the Closing Date, Purchaser or its agent
will prepare, and Seller will review and approve (which approval shall not be
unreasonably withheld and which shall be deemed to have been given unless Seller
gives its specific objections thereto in writing within 10 Business Days after
receipt thereof) a final closing statement (the “Final Closing Statement”)
setting forth the final determination which will show the net amount due either
to Seller or to Purchaser as the result of the adjustments and prorations
provided for herein, and such net due amount, if any, will be due to Seller or
Purchaser, as applicable. The net amount due Seller or Purchaser, if any, by
reason of any adjustments as shown in the Final Closing Statement (including any
open items), shall be paid in cash by wire transfer by the party obligated
therefor within 10 Business Days following that party’s receipt of the approved
Final Closing Statement. Purchaser and Seller shall provide one another and
their respective representatives with reasonable backup documentation evidencing
the amounts set forth on the Final Closing Statement. The provisions of this
Section 4.5 shall survive the Closing.

Section 4.6. Seller’s Obligations at Closing. At Closing, Seller shall:

(a) deliver to Purchaser a duly executed Assignment and Assumption of Membership
Interests (the “Assignment and Assumption of Membership Interests”) in the form
attached hereto as Exhibit D, conveying the 100% of the Interests to Purchaser;

(b) deliver to Purchaser, not later than five Business Days before the Closing
Date, updated Rent Rolls dated not later than 10 Business Days before the
Closing Date and on the Closing Date, updated Rent Rolls dated as of the Closing
Date;

(c) in the event that any representation or warranty of Seller set forth in
Section 3.1 needs to be modified due to changes since the Effective Date,
deliver to Purchaser a certificate (the “Seller Closing Certificate”), dated as
of the Closing Date and duly executed by Seller, identifying any representation
or warranty that is not, or no longer is, true and correct and explaining the
state of facts giving rise to such change. In no event shall Seller be liable to
Purchaser for, or be deemed to be in default hereunder by reason of, any breach
of representation or warranty that results from any change that (i) occurs
between the Effective Date and the Closing Date and (ii) is expressly permitted
under the terms of this Agreement; provided, however, that the occurrence of a
change that is not permitted hereunder shall constitute the non-fulfillment of
the condition set forth in Section 4.4(b). If, despite changes or other matters
described in the Seller Closing Certificate, the Closing occurs, Seller’s
representations and warranties set forth in this Agreement shall be deemed to
have been modified by all statements made in the Seller Closing Certificate;

(d) deliver to the Title Company such evidence as the Title Company may
reasonably require as to the authority of the person or persons executing
documents on behalf of Seller;

 

-20-



--------------------------------------------------------------------------------

(e) deliver to the Title Company an owner’s affidavit duly executed by the
Company, in customary form reasonably acceptable to the Title Company;

(f) deliver to Purchaser a certificate in the form attached hereto as Exhibit E
duly executed by Seller and stating that Seller is not a “foreign person” as
defined in the Federal Foreign Investment in Real Property Tax Act of 1980;

(g) terminate or cause the Company to terminate, effective on or before the
Closing Date, all Brokerage Agreements and property management agreements, as
well as any Contracts which Purchaser elects, on or prior to the Expiration of
the Due Diligence Period, not to assume and deliver to Purchaser evidence of
each such termination; provided, however, that if any termination fees or other
penalties are incurred by the Company as a result of the termination of such
Contracts, the amount of any such fees or penalties shall be credited to Seller
at Closing or otherwise paid by Purchaser;

(h) deliver an executed counterpart to the Closing Statement;

(i) make available to Purchaser, to the extent not already provided, the Leases
and Contracts, together with such leasing and property files and records located
in the property manager’s office for the Property which relate to the continued
operation, leasing and maintenance of the Property, but excluding any documents
of a confidential nature;

(j) deliver to Purchaser possession and occupancy of the Property (including all
keys, lock combinations, and pass keys), subject to the Permitted Exceptions,
rights of Tenants and terms of the Contracts;

(k) deliver a schedule of Security Deposits currently held by Seller on behalf
of the Tenants; and

(l) deliver such additional documents as shall be reasonably required to
consummate the transaction contemplated by this Agreement.

Section 4.7. Purchaser’s Obligations at Closing. At Closing, Purchaser shall:

(a) pay to Seller, in immediately available federal funds transferred by wire
pursuant to Section 1.3, the full amount of the Purchase Price, subject to
prorations and adjustments as provided herein;

(b) deliver to Seller an executed counterpart to the Assignment and Assumption
of Membership Interests;

(c) in the event that any representation or warranty of Purchaser set forth in
Section 3.2 needs to be modified due to changes since the Effective Date,
deliver to Seller a certificate (the “Purchaser Closing Certificate”), dated as
of the Closing Date and duly executed by Purchaser, identifying any
representation or warranty that is not, or no longer is, true and correct and
explaining the state of facts giving rise to such change. In no event shall
Purchaser be liable

 

-21-



--------------------------------------------------------------------------------

to Seller for, or be deemed to be in default hereunder by reason of, any breach
of representation or warranty that results from any change that (i) occurs
between the Effective Date and the Closing Date and (ii) is expressly permitted
under the terms of this Agreement; provided, however, that the occurrence of a
change that is not permitted hereunder shall constitute the non-fulfillment of
the condition set forth in Section 4.3(c). If, despite changes or other matters
described in the Purchaser Closing Certificate, the Closing occurs, Purchaser’s
representations and warranties set forth in this Agreement shall be deemed to
have been modified by all statements made in the Purchaser Closing Certificate;

(d) deliver to the Title Company such evidence as the Title Company may
reasonably require as to the authority of the person or persons executing
documents on behalf of Purchaser;

(e) deliver an executed counterpart to the Closing Statement; and

(f) deliver such additional documents as shall be reasonably required to
consummate the transaction contemplated by this Agreement.

Section 4.8. Application of Purchase Price to Monetary Liens at Closing. To
enable Seller to make the consummate the transactions contemplated hereunder,
Seller may elect, at the Closing, to use the Purchase Price or any portion
thereof to clear the title of the Property of any or all Monetary Liens.

ARTICLE V.

RISK OF LOSS

Section 5.1. Minor Damage. In the event of Property Damage that is not Major
Damage, this Agreement shall remain in full force and effect provided that
Seller shall assign to Purchaser all of Seller’s right, title and interest in
and to any claims and proceeds Seller may have with respect to any property or
casualty insurance policies or condemnation awards relating to the premises in
question less any costs of collection or restoration with respect thereto
incurred by Seller and the Purchase Price shall be reduced by an amount equal to
the lesser of the deductible amount under Seller’s insurance policy or the cost
of such repairs as reasonably determined by Purchaser and Seller. As of 12:01
a.m. Eastern time on the Closing Date, full risk of loss with respect to the
Property shall pass to Purchaser.

Section 5.2. Major Damage.

(a) In the event of Property Damage constituting Major Damage, Purchaser may
terminate this Agreement only by written notice to Seller. If Purchaser does not
elect to terminate this Agreement within 10 Business Days after Seller sends
Purchaser written notice of the occurrence of such Major Damage, then Purchaser
shall be deemed to have elected to proceed with the purchase and sale of the
Property, in which event Seller shall assign to Purchaser all of Seller’s right,
title and interest in and to any claims and proceeds Seller may have with
respect to any property or casualty insurance policies or condemnation awards
relating

 

-22-



--------------------------------------------------------------------------------

to the Property and the Purchase Price shall be reduced by an amount equal to
the lesser of the deductible amount under Seller’s insurance policy or the cost
of such repairs as reasonably determined by Purchaser and Seller. If Purchaser
timely elects to terminate this Agreement under this Section 5.2, neither party
shall have any further rights or obligations hereunder (except for any indemnity
obligations of either party and the provisions of this Agreement which expressly
survive termination of this Agreement) and the Deposit shall be returned to
Purchaser.

(b) Seller has the right to pursue payment of any awards or proceeds in
connection with any such condemnation proceeding and/or the settlement or
negotiation of any insurance claim. In the event this Agreement is not
terminated as the result of such Major Damage pursuant to the terms hereof,
Purchaser shall have the right to participate in the settlement or negotiation
of claims for all awards or proceeds and/or participate in any proceedings
related to a condemnation of the Property and, in connection therewith, Seller
shall, and shall cause the Company to, promptly deliver to Purchaser upon
request all material documents received by Seller in connection with the
foregoing. In the event this Agreement is not terminated as the result of such
Major Damage pursuant to the terms hereof, Seller shall not, and shall not allow
the Company to, accept any award or enter into any settlement without first
obtaining the prior written consent of Purchaser, not to be unreasonably
withheld, conditioned or delayed.

ARTICLE VI.

DEFAULT AND REMEDIES

Section 6.1. Default by Seller; Purchaser’s Remedies. In the event the sale of
the Property as contemplated hereunder is not consummated due to Seller’s
default hereunder, and Purchaser has notified Seller in writing of such default
and is not in default under this Agreement, Purchaser shall be entitled, as its
sole remedy, either (i) to receive the return of the Deposit, together with
reimbursement from Seller for all of Purchaser’s costs and expenses incurred in
connection with this Agreement in an amount not to exceed $50,000, in which
event this Agreement shall be terminated and neither Seller nor Purchaser shall
have any obligation under the Agreement except the obligations which expressly
survive the termination of this Agreement or (ii) to enforce specific
performance of Seller’s obligation to convey title to the Property in accordance
with this Agreement, it being understood and agreed that the remedy of specific
performance shall not be available to enforce any other obligation of Seller
hereunder; provided, however, if such Seller’s default (if curable) is cured
within 10 Business Days after receipt of written notice thereof from Purchaser,
Purchaser shall not be entitled to exercise the remedies in clauses (i) and
(ii) above. Except as set forth above, Purchaser expressly waives its rights to
seek damages of any kind in the event of Seller’s default hereunder. Purchaser
shall be deemed to have elected to terminate this Agreement and receive a return
of the Deposit and reimbursement of its expenses as provided above if Purchaser
fails to file suit against Seller in a court having jurisdiction in the county
in which the Property is located, on or before 30 days following the date upon
which Closing was to have occurred.

Section 6.2. Default by Purchaser; Seller’s Remedies.

 

-23-



--------------------------------------------------------------------------------

(a) In the event the sale of the Property as contemplated hereunder is not
consummated due to Purchaser’s default hereunder, and Purchaser’s default (if
curable) is not cured within 10 Business Days after receipt of written notice
from Seller, Seller shall be entitled, as its sole remedy, to terminate this
Agreement and receive the Deposit as liquidated damages for the breach of this
Agreement.

(b) THE PARTIES HERETO AGREE THAT SELLER’S ECONOMIC DETRIMENT RESULTING FROM THE
REMOVAL OF THE PROPERTY FROM THE REAL ESTATE MARKET FOR AN EXTENDED PERIOD OF
TIME AND ANY CARRYING AND OTHER COSTS INCURRED AFTER THE REMOVAL OF THE PROPERTY
FROM THE REAL ESTATE MARKET ARE IMPRACTICABLE OR EXTREMELY DIFFICULT TO
ASCERTAIN. THE PARTIES HERETO AGREE THAT THE AMOUNT OF THE DEPOSIT IS A
REASONABLE ESTIMATE OF THE DAMAGES THAT WILL BE INCURRED BY SELLER IN THE EVENT
THE CLOSING FAILS TO OCCUR DUE TO A DEFAULT OR BREACH OF THIS AGREEMENT BY
PURCHASER. PURCHASER AGREES THAT IN THE EVENT THE CLOSING FAILS TO OCCUR DUE TO
SUCH DEFAULT OR BREACH BY PURCHASER OF PURCHASER’S OBLIGATION TO PURCHASE THE
PROPERTY, SELLER, AS ITS SOLE REMEDY, SHALL BE ENTITLED TO RECEIVE AND RETAIN
THE DEPOSITS AS LIQUIDATED DAMAGES, WHICH SHALL NOT BE DEEMED TO CONSTITUTE A
FORFEITURE OR PENALTY. THIS LIQUIDATED DAMAGES PROVISION ALSO SHALL NOT SERVE AS
A LIMITATION ON THE AMOUNT OF ATTORNEYS’ FEES THAT SELLER MAY PURSUE OR COLLECT
FROM PURCHASER IN THE EVENT SELLER INCURS ATTORNEYS’ FEES IN ATTEMPTING TO
COLLECT OR RETAIN THE LIQUIDATED DAMAGES REFERRED TO HEREIN (AND SELLER IS THE
PREVAILING PARTY IN SUCH DISPUTE IN ACCORDANCE WITH SECTION 7.15 BELOW).

Section 6.3. Indemnification Obligations. Notwithstanding anything in Sections
6.1 or 6.2 to the contrary, in no event shall the provisions of Sections 6.1 or
6.2 limit the damages recoverable by either party against the other due to the
other party’s obligation to indemnify such party in accordance with this
Agreement. This Section 6.3 shall survive the Closing or any termination of this
Agreement.

Section 6.4. Limitation on Seller Parties’ Personal Liability. Purchaser agrees
that it shall look solely to the Property and the Deposit, and not to any other
assets of Seller, the Company or their respective directors, officers,
employees, shareholders, direct or indirect members, managers, beneficial
owners, partners, affiliates, agents, representatives or advisors or any of
their assets to enforce Purchaser’s rights under this Agreement, and that none
of the directors, officers, employees, shareholders, direct or indirect members,
managers, beneficial owners, partners, affiliates, agents, representatives or
advisors of Seller or the Company shall have any personal obligation or
liability hereunder, and that Purchaser shall not seek to assert any claim or
enforce any of Purchaser’s rights hereunder against any such parties. The
provisions of this Section 6.4 shall survive the Closing or any termination of
this Agreement.

 

-24-



--------------------------------------------------------------------------------

ARTICLE VII.

MISCELLANEOUS

Section 7.1. Confidentiality.

(a) Except as required by law, Purchaser and its representatives shall hold in
strictest confidence all data and information obtained with respect to Seller or
its business, whether obtained before or after the execution and delivery of
this Agreement, except (i) such data and information that is or may be required
to be disclosed by Purchaser under any law, rule, regulation, court order or
other judicial process and (ii) such data and information that is or becomes
generally available to the public other than as a result of disclosure in breach
of this Agreement; provided, however, that Purchaser may disclose such data and
information to the directors, trustees, advisors, employees, lenders,
consultants, accountants and attorneys of Purchaser and its affiliates, provided
that Purchaser instructs such persons to treat such data and information
confidentially. In the event this Agreement is terminated or Purchaser fails to
perform hereunder, Purchaser shall promptly return to Seller or destroy any
statements, documents, schedules, exhibits or other written information obtained
from Seller in connection with this Agreement or the transaction contemplated
herein. In the event of a breach or threatened breach by Purchaser or its agents
or representatives of this Section 7.1, Seller shall be entitled to an
injunction restraining Purchaser or its agents or representatives from
disclosing, in whole or in part, such confidential information. Nothing herein
shall be construed as prohibiting Seller from pursuing any other available
remedy at law or in equity for such breach or threatened breach, but in no event
shall Purchaser be liable to Seller for punitive or consequential damages.

(b) Seller or Purchaser may release to the public information describing in
general terms the sale contemplated hereunder, but all references to Seller or
any direct or indirect owners of Seller or to the Purchase Price in any such
release are subject to the prior written approval of Seller, which approval
Seller may withhold in its sole discretion.

(c) Notwithstanding the terms of Section 7.1(a) or Section 7.1(b) to the
contrary, Seller acknowledges that Purchaser is affiliated with publicly traded
real estate investment trusts, namely Independence Realty Trust, Inc. (“IRT”)
and RAIT Financial Trust (“RAIT”, and together with IRT, the “REITs”), and
either of the REITs may determine in their reasonable discretion that the public
disclosure of any information subject to Section 7.1 is necessary or advisable
under applicable securities laws (including, without limitation, information
regarding the terms of this Agreement, the Purchase Price, the Property and
Seller) and Seller agrees that any such disclosure by the REITs, the Purchaser
or their respective affiliates or representatives shall not be deemed a
violation of the provisions of Section 7.1 and shall not be subject to the prior
written approval of Seller (including, without limitation, any such disclosure
made pursuant to the provisions of current, quarterly and annual report forms
promulgated under applicable securities laws and in connection with any
securities offerings by the REITs).

(d) The provisions of this Section 7.1 shall survive any termination of this
Agreement or the Closing for a period of three (3) years.

 

-25-



--------------------------------------------------------------------------------

Section 7.2. Seller Confidentiality and Trading. Seller acknowledges that,
through the course of the transaction contemplated hereunder, Seller may be
provided by the Purchaser or its affiliates with information regarding Purchaser
and Purchaser’s affiliates including, without limitation, the REITs
(collectively, the “Purchaser Parties”). Except as required by law, Seller and
its representatives shall hold in strictest confidence all data and information
obtained with respect to Purchaser Parties or their respective businesses,
whether obtained before or after the execution and delivery of this Agreement,
except such information (i) that is or may be required to be disclosed by Seller
under any law, rule, regulation, court order or other judicial process and
(ii) that is or becomes generally available to the public other than as a result
of disclosure in breach of this Agreement, (iii) becomes lawfully available to
Seller on a non-confidential basis from a source other than a Purchaser Party or
one of its agents or representatives, which is not bound by a confidentiality
agreement with or other contractual, legal or fiduciary obligation of
confidentiality to any Purchaser Party or any other party with respect to any
portion of the information or (iv) was lawfully known to Seller on a
non-confidential basis prior to its disclosure to Seller by a Purchaser Party or
one of its agents or representatives; provided, however, that Seller may
disclose such information to the employees and attorneys of Seller and its
direct and indirect owners to the extent reasonably necessary in connection
herewith, provided that Seller instructs such persons to treat such information
confidentially. Seller acknowledges that it is aware, and that Seller has
advised each recipient it has provided such information, that the securities
laws of the United States prohibit any person who has material non-public
information to purchase or sell securities of an issuer without the prior public
dissemination of such information. Seller further agrees that it will not use
such information to make an investment, or communicate such information to any
other person under circumstances in which it is reasonably foreseeable that such
person is likely to purchase or sell such securities, in any manner inconsistent
with the securities laws of the United States. The provisions of this
Section 7.2 shall survive any termination of this Agreement or the Closing for a
period of three (3) years.

Section 7.3. Record Access and Retention. Seller shall provide to Purchaser (at
Purchaser’s sole cost and expense) copies of, or shall provide Purchaser
reasonable access to, such factual information as may be reasonably requested by
Purchaser, and in the possession or control of Seller, or its property manager
or accountants, to enable Purchaser’s auditor to conduct an audit, in accordance
with Rule 3-14 of Securities and Exchange Commission Regulation S-X, or as may
be reasonably required by Purchaser or any affiliate of Purchaser to make any
required filings with the Securities and Exchange Commission or other
governmental authority, of the balance sheet and income statements of the
Property for the year to date of the year in which Closing occurs plus the two
immediately preceding calendar years. Seller’s obligation to maintain its
records for use under this Section 7.3 shall be an ongoing condition to Closing
for Purchaser’s benefit until Closing. Seller shall maintain its records for use
under this Section 7.3 for a period of not less than two years after the Closing
Date. The provisions of this Section shall survive Closing.

Section 7.4. Related Agreements. Seller and Purchaser acknowledge that,
simultaneously with the execution of this Agreement, Seller and Purchaser are
entering into the

 

-26-



--------------------------------------------------------------------------------

Related Agreements, and that Seller and Purchaser intend for the transactions
contemplated by each of the Related Agreements to be consummated in tandem. Any
termination by Seller or Purchaser under any of the Related Agreements (other
than a termination in connection with a casualty or condemnation pursuant to the
terms of such Related Agreement, which shall apply solely to the Related
Agreement for the affected property) will be deemed to be a termination by such
party of this Agreement. Any default by Seller or Purchaser under any of the
Related Agreements will be deemed to be a default by such party under this
Agreement.

Section 7.5. Assignment. Purchaser may not assign its rights under this
Agreement without the prior written consent of Seller, which consent may be
granted or denied in Seller’s sole discretion. Notwithstanding the foregoing,
Purchaser may assign this Agreement to a wholly owned subsidiary or name a
wholly owned nominee to take title to the Property without Seller’s consent.
However, Purchaser shall promptly notify Seller of any such assignment. No
assignment, whether with or without the consent of Seller, shall operate to
release Purchaser from or alter Purchaser’s primary liability to perform its
obligations under this Agreement.

Section 7.6. Notices. Any notice pursuant to this Agreement shall be given in
writing by (i) personal delivery, (ii) reputable overnight delivery service with
proof of delivery or (iii) electronic mail, sent to the intended addressee at
the address set forth below, or to such other address or to the attention of
such other person as the addressee shall have designated by written notice sent
in accordance herewith, and shall be deemed to have been given upon receipt or
refusal to accept delivery, or, in the case of an electronic mail transmission,
as of the date of an electronic mail transmission provided that the confirmation
of such transmission was received prior to 8:00 p.m. Eastern time and an
original of such electronic mail transmission is also sent to the intended
addressee by means described in clauses (i) or (ii) above. Unless changed in
accordance with the preceding sentence, the addresses for notices given pursuant
to this Agreement shall be as follows:

 

If to Seller:    Jamestown CRA-B1, LLC       c/o Continental Realty Advisors,
Ltd.       10579 W. Bradford Road, Suite 100       Littleton, Colorado 80172   
   Attn: David W. Snyder    with a copy to each of:    Hamil/Martin LLC      
140 East 19th Avenue, Suite 600       Denver, Colorado, 80203-1035       Attn:
Larry Hamil, Esq.       Ropes & Gray LLP       Prudential Tower       800
Boylston Street       Boston, Massachusetts 02199       Attn: Marc D. Lazar,
Esq.       Telephone: (617) 951-7866   

 

-27-



--------------------------------------------------------------------------------

   Email: marc.lazar@ropesgray.com If to Purchaser:    Independence Realty
Operating Partnership, LP    c/o RAIT Financial Trust    Cira Centre    2929
Arch Street, 17th Floor    Philadelphia, PA 19104    Attention:    Farrell Ender
   Email:    fender@irtreit.com with a copy to:          RAIT Financial Trust   
2929 Arch Street, 17th Floor    Philadelphia, PA 19104    Attention:    Jamie
Reyle, Esquire    Facsimile:    215.405.2945    Email:    jreyle@raitft.com

Section 7.7. Modifications. This Agreement cannot be changed orally, and no
executory Agreement shall be effective to waive, change, modify or discharge it
in whole or in part unless such executory Agreement is in writing and is signed
by the parties against whom enforcement of any waiver, change, modification or
discharge is sought.

Section 7.8. Entire Agreement. This Agreement, including the exhibits and
schedules hereto, contains the entire Agreement between the parties hereto
pertaining to the subject matter hereof and fully supersedes all prior written
or oral agreements and understandings between the parties pertaining to such
subject matter.

Section 7.9. Further Assurances. Each party agrees that it will execute and
deliver such other documents and take such other action, whether prior or
subsequent to Closing, as may be reasonably requested by the other party to
consummate the transaction contemplated by this Agreement. The provisions of
this Section 7.9 shall survive Closing or earlier termination of this Agreement.

Section 7.10. Counterparts. This Agreement may be executed in counterparts, all
such executed counterparts shall constitute the same Agreement, and the
signature of any party to any counterpart shall be deemed a signature to, and
may be appended to, any other counterpart.

Section 7.11. Electronic or Facsimile Signatures. In order to expedite

 

-28-



--------------------------------------------------------------------------------

the transaction contemplated herein, electronic or facsimile signatures may be
used in place of original signatures on this Agreement. Seller and Purchaser
intend to be bound by the signatures on the electronic or facsimile document,
are aware that the other party will rely on the electronic or facsimile
signatures and hereby waive any defenses to the enforcement of the terms of this
Agreement based on the form of signature.

Section 7.12. Severability. If any provision of this Agreement is determined by
a court of competent jurisdiction to be invalid or unenforceable, the remainder
of this Agreement shall nonetheless remain in full force and effect; provided
that the invalidity or unenforceability of such provision does not materially
adversely affect the benefits accruing to any party hereunder.

Section 7.13. Applicable Law. This Agreement shall be governed by and construed
in accordance with the laws of the State of Kentucky without giving effect to
any conflict of laws principles.

Section 7.14. No Third-Party Beneficiaries. The provisions of this Agreement and
of the documents to be executed and delivered at Closing are and will be for the
benefit of Seller, the Company and Purchaser only and are not for the benefit of
any third party, and accordingly, no third party shall have the right to enforce
the provisions of this Agreement or of the documents to be executed and
delivered at Closing.

Section 7.15. No Recordation. This Agreement or a notice thereof or a lis
pendens may not be recorded by Purchaser without the prior written consent of
Seller, which consent may be withheld in Seller’s sole discretion.
Notwithstanding any term or provision herein to the contrary, if Purchaser
records this Agreement or a notice thereof or a lis pendens without the consent
of Seller such action shall be a breach and default hereunder by Purchaser
allowing Seller to immediately terminate this Agreement and retain the Deposit
and thereafter this Agreement shall be null and void except for any provisions
which by their terms expressly survive a termination of this Agreement. The
provisions of this Section 7.14 shall survive the Closing or any termination of
this Agreement.

Section 7.16. Prevailing Party. If either party commences legal proceedings for
any relief against the other party arising out of this Agreement or any
documents, agreements, exhibits or certificates contemplated hereby, the losing
party shall pay the prevailing party’s reasonable attorney’s fees upon final
settlement, judgment or appeal thereof.

Section 7.17. Computation of Time Periods. All periods of time referred to in
this Agreement shall include all Saturdays, Sundays and state or national
holidays, unless the period of time specifies Business Days, provided that if
the date or last date to perform any act or give any notice or approval shall
fall on a Saturday, Sunday or national holiday, such act or

 

-29-



--------------------------------------------------------------------------------

notice may be timely performed or given on the next succeeding day which is not
a Saturday, Sunday or national holiday.

Section 7.18. Captions. The section headings appearing in this Agreement are for
convenience of reference only and are not intended, to any extent and for any
purpose, to limit or define the text of any section or any subsection hereof.

Section 7.19. Construction. The parties acknowledge that the parties and their
counsel have reviewed and revised this Agreement and that the normal rule of
construction to the effect that any ambiguities are to be resolved against the
drafting party shall not be employed in the interpretation of this Agreement or
any exhibits or amendments hereto.

Section 7.20. Tax Matters.

(a) Seller shall prepare and file (or prior to Closing, cause the Company to
prepare and file) any and all returns, declarations, reports, elections, claims
for refund or information returns or other statements or forms relating to,
filed or required to be filed with any Tax authority, including any schedule or
attachment thereto or any amendment thereof (each, a “Tax Return”) required to
be filed by the Company for all tax periods of the Company that end on or before
the Closing Date, and shall pay or cause to be paid all Taxes shown due
thereon. Seller shall provide Purchaser with copies of each such Tax Return at
least ten (10) days prior to each such Tax Return’s due date and permit
Purchaser to review and comment on each such Tax Return. Purchaser shall cause
the Company to timely file any Tax Returns with a filing due date that is after
the Closing Date for tax periods of the Company that begin after the Closing
Date and shall pay or cause to be paid all Taxes with respect to such tax
periods. Purchaser agrees to cause the appropriate corporate officer to execute
any Tax Return of the Company which Seller is required to prepare and file under
this Section 7.20(a). For purposes hereof, “Tax” or “Taxes” means any and all
taxes, fees, levies, duties, tariffs, imposts, and other charges of any kind
(together with any and all interest, penalties, additions to tax and additional
amounts imposed with respect thereto) imposed by any government or taxing
authority, including taxes or other charges on or with respect to income,
franchises, windfall or other profits, gross receipts, property, sales, use,
capital stock, payroll, employment, social security, workers’ compensation,
unemployment compensation, or net worth; taxes or other charges in the nature of
excises, withholding, ad valorem, stamp, transfer, value added, or gains taxes;
license, registration and documentation fees; and customs’ duties, tariffs, and
similar charges other than any such amounts subject to proration pursuant to
Section 4.5.

(b) Seller shall indemnify the Company and Purchaser and hold them harmless from
and against without duplication, any loss, claim, liability, expense, or other
damage attributable to (1) all Taxes (or the non-payment thereof) of the Company
for all taxable periods ending on or before the Closing Date and the portion
through the end of the Closing Date for any taxable period that includes (but
does not end on) the Closing Date (“Pre-Closing Tax Period”)(determined in
accordance with Section 7.20(c) below); and (2) any and all Taxes of any person
(other than the Company) imposed on the Company as a transferee or successor, by

 

-30-



--------------------------------------------------------------------------------

contract or pursuant to any similar law, rule or regulation for a Pre-Closing
Tax Period (determined in accordance with Section 7.20(c) below).

(c) In the case of any taxable period that includes (but does not end on) the
Closing Date (a “Straddle Period”), (i) the amount of any Taxes based on or
measured by income or receipts of the Company for the portion of such Straddle
Period ending on the Closing Date shall be determined based on an interim
closing of the books as of the close of business on the Closing Date and
(ii) the amount of Taxes other than those based on or measured by income or
receipts of the Company for such Straddle Period that relates to the portion of
such Straddle Period ending on the Closing Date shall be deemed to be the amount
of such Tax for the entire Straddle Period multiplied by a fraction the
numerator of which is the number of days in the taxable period ending on the
Closing Date and the denominator of which is the number of days in such Straddle
Period.

(d) Except to the extent required by law, Purchaser shall not amend, and shall
not permit the Company to amend, any Tax Return filed by, or election with
respect to, the Company for any tax period ending on or prior to Closing without
the prior written consent of Seller if such amendment could have the effect of
increasing (i) the amount of tax payable by Seller with respect to such period
or (ii) the amount of any indemnity payment due from Seller pursuant to
Section 7.20(b) above.

(e) Purchaser and Seller covenant and agree to cooperate with each other
regarding tax matters as follows:

(i) Purchaser and Seller shall cooperate, as and to the extent reasonably
requested by the other party, in connection with the filing of Tax Returns
pursuant to this Section 7.20 and any audit, litigation or other proceeding with
respect to Taxes. Such cooperation shall include the retention and (upon the
other party’s request) the provision of records and information that are
reasonably relevant to any such audit, litigation or other proceeding and making
employees available on a mutually convenient basis to provide additional
information and explanation of any material provided hereunder. Purchaser and
Seller (or an affiliate of Seller) agree (A) to retain all books and records
with respect to tax matters pertinent to the Company relating to any taxable
period beginning before the Closing Date until the expiration of the statute of
limitations (and, to the extent notified by Purchaser or Seller, any extensions
thereof) of the respective taxable periods, and to abide by all record retention
agreements entered into with any taxing authority, and (B) to give the other
party reasonable written notice prior to transferring, destroying or discarding
any such books and records and, if any party so requests, the other party, shall
allow such party to take possession of such books and records.

(ii) Purchaser and Seller further agree, upon request, to use their reasonable
efforts to obtain any certificate or other document from any governmental
authority or any other person as may be necessary to mitigate, reduce or
eliminate any Tax that could be imposed (including, but not limited to, with
respect to the transactions contemplated hereby).

(iii) Purchaser shall notify Seller in writing within ten (10) days after
receipt by Purchaser or the Company of any determination of liability for Taxes
from an official

 

-31-



--------------------------------------------------------------------------------

inquiry, examination, audit, or administrative or judicial proceeding (“Tax
Audit Determination”) regarding any Tax Return related to a period that ends on
or prior to the Closing Date. Seller shall have the right to exercise control,
on behalf of the Company for any such Tax Return, and at its own expense, at any
time over the handling, disposition or settlement of any issue raised in any
such Tax Audit Determination. Purchaser and the Company shall cooperate with
Seller, as reasonably requested by such representative, in connection with any
such Tax Audit Determination. Purchaser shall have the right (but not the duty)
to participate in the defense of such Tax Audit Determination and to employ
counsel, at its own expense, separate from the counsel employed by Seller. If
Purchaser elects to participate in the defense of any Tax Audit Determination,
then Purchaser shall be entitled to, without in any way limiting or affecting
Seller right to control the defense of such Tax Audit Determination,
(i) participate fully in the conduct of such Tax Audit Determination, including
participating in all conferences and attending all meetings with the relevant
authorities, (ii) consult with Seller, at its own expense, regarding any such
Tax Audit Determination, and Seller shall consider in good faith any suggestions
made by Purchaser, and (iii) receive copies of all documents (or portions
thereof) relating to such Tax Audit Determination.

(iv) Seller shall notify Purchaser in writing within ten (10) days after receipt
by Seller of any Tax Audit Determination regarding any Tax Return for the
Straddle Period or any period thereafter. Purchaser, on behalf of the Company,
shall have the right to exercise control over the handling, disposition or
settlement of all Tax Audit Determinations regarding the Straddle Period;
provided that Purchaser may not settle any Tax Audit Determination or extend an
applicable statute of limitations in connection with a Tax Audit Determination
without the prior written consent of the Purchaser if any such settlement or
extension could have the effect of increasing (i) the amount of tax payable by
Seller with respect to a Pre-Closing Tax Period or (ii) the amount of any
indemnity payment due from Seller pursuant to Section 7.20(b) above. Seller
shall have the right (but not the duty) to participate in the defense of such
Tax Audit Determination and to employ counsel, at its own expense, separate from
the counsel employed by Purchaser. If Seller elects to participate in the
defense of any Tax Audit Determination, then Seller shall be entitled to,
without in any way limiting or affecting Purchaser right to control the defense
of such Tax Audit Determination (subject to the express limitations set forth in
this Section 7.20(e)(iv), (i) participate fully in the conduct of such Tax Audit
Determination, including participating in all conferences and attending all
meetings with the relevant authorities, (ii) consult with Purchaser, at its own
expense, regarding any such Tax Audit Determination, and Purchaser shall
consider in good faith any suggestions made by Seller, and (iii) receive copies
of all documents (or portions thereof) relating to such Tax Audit Determination.

(f) Purchaser and Seller further agree that, upon receipt by Purchaser of any
tax refund, abatement, credit or similar benefit with respect to the Pre-Closing
Tax Period (including, for the avoidance of doubt, the portion of a Straddle
Period ending on the Closing Date), Purchaser will promptly pay to Seller an
amount equal to such tax refund, abatement, credit or similar benefit (or, with
respect to a Straddle Period, Seller’s portion thereof, determined in accordance
with the principles of Section 7.20(c) above).

(g) Except as expressly set forth in Section 7.20(e)(i), this Section 7.20 shall
survive until the second anniversary of the Closing.

 

-32-



--------------------------------------------------------------------------------

ARTICLE VIII.

DEFINED TERMS

Section 8.1. Defined Terms. Certain capitalized terms used in this Agreement
will have the meanings set forth below or in the Section of this Agreement
referred to below:

(a) “Additional Deposit” is defined in Section 1.5.

(b) “Agreement” is defined in the preamble to this Agreement.

(c) “Assignment and Assumption of Membership Interests” is defined in
Section 4.6(a).

(d) “Business Day” means any day except a Saturday, Sunday or other day which in
Louisville, Kentucky is a legal holiday or a day on which banking institutions
are authorized by law or executive action to close.

(e) “Closing” is defined in Section 4.1.

(f) “Closing Date” is defined in Section 4.1.

(g) “Closing Statement” is defined in Section 4.5(a).

(h) “Company” is defined in the recitals to this Agreement.

(i) “Contracts” means all contracts and agreements relating to the upkeep,
repair, maintenance or operation of the Property which will extend beyond the
Closing Date.

(j) “Contract Period” is defined in Section 3.2(a).

(k) “Deposit” is defined in Section 1.5.

(l) “Effective Date” is defined in the preamble to this Agreement.

(m) “Escrow Agent” is defined in Section 1.5.

(n) “Expiration of the Due Diligence Period” is defined in Section 2.3(a).

(o) “Final Closing Statement” is defined in Section 4.5(g).

(p) “Initial Deposit” is defined in Section 1.5.

(q) “Interests” is defined in the recitals to this Agreement.

(r) “Leases” means the leases, licenses and occupancy agreements covering all or
any portion of the Property to the extent they are in effect on the Closing
Date.

 

-33-



--------------------------------------------------------------------------------

(s) “Major Damage” means (i) any loss or damage to the Property that constitutes
Property Damage under clause (i) or (ii) of the definition thereof such that the
cost of repairing or restoring the affected portion of the Property to
substantially the same condition which existed prior to such Property Damage
would be, as reasonably agreed by Seller and Purchaser, equal to or greater than
$250,000 or (ii) any loss due to a condemnation that permanently results in a
material adverse effect on the current use of or access to the Property.

(t) “Monetary Liens” means (i) any mortgage, deed to secure debt, deed of trust,
security interest or similar security instrument encumbering all or any part of
the Property, (ii) any mechanic’s, materialman’s or similar lien, which if
disputed and not yet resolved may be bonded over by Seller or the Company (but
not including any such lien resulting from any act or omission of Purchaser or
any of its agents, contractors, representatives or employees), (iii) a lien of
ad valorem real or personal property taxes, assessments and governmental charges
affecting all or any portion of the Property that are delinquent or will be
delinquent on the Closing Date, (iv) any monetary judgment of record against
Seller or the Company which is a judgment attaching to the Property, and (v) any
encumbrances or restrictions that have been voluntarily placed on the Property
by Seller or the Company after the Effective Date without Purchaser’s prior
written consent.

(u) “Permitted Exceptions” means (i) any easement, right of way, encroachment,
conflict, discrepancy, overlapping of improvements, protrusion, restriction,
condition, covenant, non-monetary exception or other matter with respect to the
Property that is reflected or addressed on the Survey or Seller’s (or the
Company’s) current owner’s policy of title insurance for the Property and to
which Purchaser does not object in accordance with Section 2.2 hereof; (ii) the
rights and interests of parties claiming under the unrecorded Leases, as tenants
only without any rights to purchase; (iii) real estate taxes and assessments not
yet due and payable; and (iv) the standard printed exceptions set forth in the
Title Policy to be issued by the Title Company.

(v) “Property” is defined in the recitals to this Agreement.

(w) “Property Damage” means (i) any loss or damage to the Property arising due
to casualty, (ii) any material loss or damage to the Property arising after the
Expiration of the Due Diligence Period (excepting reasonable wear and tear) in
excess of $10,000 as reasonably agreed by Seller and Purchaser or (iii) a
condemnation of all or any portion of the Property.

(x) “Purchase Price” is defined in Section 1.2.

(y) “Purchaser” is defined in the preamble to this Agreement.

(z) “Purchaser Closing Certificate” is defined in Section 4.7(c).

(aa) “Related Agreements” means the Brookside Interest Purchase and Sale
Agreement between Purchaser and Seller, dated as of the date hereof, Oxmoor
Interest Purchase and Sale Agreement between Purchaser and Seller, dated as of
the date hereof, Meadows Interest Purchase and Sale Agreement between Purchaser
and Seller, dated as of the date hereof, and Prospect Park Interest Purchase and
Sale Agreement between Purchaser and Seller, dated as of the date hereof.

 

-34-



--------------------------------------------------------------------------------

(bb) “Released Parties” is defined in Section 2.7.

(cc) “Security Deposits” means any and all guaranties and security deposits
deposited by the Tenants relating to the Leases used to secure performance of
any Tenants’ rental or other obligations thereunder, to the extent such security
deposits have not been applied as allowed under the Leases as of the Closing
Date.

(dd) “Seller” is defined in the preamble to this Agreement.

(ee) “Seller Closing Certificate” is defined in Section 4.6(c).

(ff) “Seller Diligence Deliveries” is defined in Section 2.1.

(gg) “Seller Parties” means Seller and the Company.

(hh) “Survey” is defined in Section 2.2(a).

(ii) “Tenants” means the tenants or occupants under the Leases.

(jj) “Title Commitment” is defined in Section 2.1(a).

(kk) “Title Company” is defined in Section 2.1(a).

(ll) “Title Objections” is defined in Section 2.2(b).

(mm) “Title Policy” means an ALTA (2006) owner’s policy of title insurance with
extended coverage for the Property in the full amount of the Purchase Price,
insuring title to the Property in Purchaser, subject only to the Permitted
Exceptions and containing the following endorsements, to the extent applicable
and available in Louisville, Kentucky: ALTA 3.1-06, ALTA 8.2-06, ALTA 9.2-06,
ALTA 17-06 or ALTA 17.1-06, ALTA 17.2-06, ALTA 18-06 or ALTA 18.1-06, ALTA
22-06, ALTA 25-06, ALTA 26-06, ALTA 19-06, ALTA 28-06.

 

-35-



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the undersigned have duly executed this Agreement as of the
Effective Date.

 

SELLER:

CRA-B1 FUND, LLC,

a Delaware limited liability company

By:   Continental Realty Services, LLC,   a Colorado limited liability company,
  its Manager   By:  

/s/ David W. Snyder

    Name:   David W. Snyder     Title:   Manager

 

[Signature Page to Purchase and Sale Agreement - Jamestown]



--------------------------------------------------------------------------------

PURCHASER: INDEPENDENCE REALTY OPERATING PARTNERSHIP, LP, a Delaware limited
partnership By:  

Independence Realty Trust, Inc., and

Maryland corporation

  By:   Independence Realty Advisors, LLC,     a Delaware limited liability    
company, its external advisor     By:  

/s/ Farrell Ender

      Name:   Farrell Ender       Title:   President

 

[Signature Page to Purchase and Sale Agreement - Jamestown]



--------------------------------------------------------------------------------

JOINDER BY ESCROW AGENT

Escrow Agent hereby executes this Agreement below solely for the purpose of
acknowledging and agreeing to be bound by the provisions of Sections 1.5 and
1.6.

 

ESCROW AGENT: LAND SERVICES USA, INC. By:  

/s/ Alison Zugschwert

  Name:   Alison Zugschwert   Title:   Title Officer

 

[Signature Page to Purchase and Sale Agreement - Jamestown]



--------------------------------------------------------------------------------

Schedule 1.3

Allocation of Purchase Price

 

     Allocations  

Real Property

   $ 34,475,000   

Personal Property

   $ 525,000      

 

 

 

Total Purchase Price

   $ 35,000,000      

 

 

 

 

-1-



--------------------------------------------------------------------------------

Schedule 2.2(c)

Alternate Title Insurance Companies

Chicago Title Insurance Company

Commonwealth Land Title Insurance Company

Fidelity National Title Insurance Company

Old Republic National Title Insurance Company

Stewart Title Guaranty Company

 

-2-



--------------------------------------------------------------------------------

Schedule 3.1(o)

Brokerage Agreements

 

1. Exclusive Sales Listing Agreement, dated as of April 1, 2014, by and between
CBRE Inc. and Jamestown CRA-B1, LLC, as amended by the Amendment to Listing
Agreement, dated as of July 22, 2014.

 

-3-



--------------------------------------------------------------------------------

Schedule 3.1(x)

Organizational Documents of the Company

 

1. Certificate of Formation of Jamestown CRA-B1, LLC dated as of May 16, 2011
and filed with the Secretary of State of the State of Delaware on May 23, 2011.

 

2. Limited Liability Company Agreement of Jamestown CRA-B1, LLC dated as of
May 23, 2011.

 

-4-



--------------------------------------------------------------------------------

Exhibit A

Description of Land

PARCEL I

Being a parcel of land lying on the north side of Interstate 64 and on the west
side of Breckenridge Lane, in the City of St. Matthews, County of Jefferson,
State of Kentucky, and being more particularly described as follows:

Beginning at an iron pin with identifier #2747 at the intersection of the west
line of Breckenridge Lane, as widened, with the southeasterly line of the tract
conveyed to Jamestown of St. Matthews Co., II (now known as Jamestown of St.
Matthews Limited Partnership), by deed of record in Deed Book 4146, Page 415 in
the office of the Clerk of Jefferson County, Kentucky, said point also being
South 33 degrees 17 minutes 00 seconds East 152.80 feet, South 27 degrees 17
minutes 00 seconds East 183.99 feet and South 33 degrees 00 minutes 00 seconds
East 119.25 feet as measured along said west line from its intersection with the
south line of Hillsboro Road; thence with said west line South 55 degrees 55
minutes 00 seconds East 33.39 feet to an iron pin with identifier #2747, South
33 degrees 00 minutes 00 seconds East 215.00 feet to an iron pin with identifier
#2747, North 57 degrees 00 minutes 00 seconds East 11.18 feet to an iron pin
with identifier #2747, South 34 degrees 01 minute 37 seconds East 223.76 feet to
an iron pin with identifier #2747, South 20 degrees 51 minutes 10 seconds East
162.05 feet to an iron pin with identifier #2747, and South 29 degrees 50
minutes 20 seconds East 544.07 feet to an iron pin with identifier #2747 at its
intersection with the north line of Interstate 64; thence with said north line
North 87 degrees 27 minutes 20 seconds West 382.00 feet to an iron pin with
identifier #2747, South 88 degrees 44 minutes 20 seconds West 357.92 feet to an
iron pin with identifier #2747, and South 85 degrees 32 minutes 30 seconds West
570.90 feet to an iron pin with identifier #2747 at its intersection with the
line common to Williamsburg Estates, Section 2, a plat of record in Plat Book
24, Page 17 in the office aforesaid; thence with said common line North 34
degrees 04 minutes 30 seconds East 238.62 feet to an iron pin in the
southeasterly line of the Jamestown of St. Matthews Co., II (now known as
Jamestown of St. Matthews Limited Partnership) tract aforesaid; thence with said
southeasterly line North 34 degrees 02 minutes 46 seconds East 1012.96 feet to
the point of beginning, containing 15.22 acres.

The above description encompasses and describes Parcel 1 as shown in deed of
record in Deed Book 3981, Page 585 (as to the buildings and improvements
thereon) and Deed Book 5429, Page 932 in the office of the Clerk of Jefferson
County, Kentucky.

PARCEL 2

Being a parcel of land lying on the west side of Breckenridge Lane and on the
south side of Hillsboro Road and Prince William Street, in the City of St.
Matthews, County of Jefferson, State of Kentucky and being more particularly
described as follows:

Beginning at an iron pin with identifier #2747 at the intersection of the south
line of Hillsboro Road with the west line of Breckenridge Lane, as widened;
thence with said west line South 33 degrees 17 minutes 00 seconds East 152.80
feet to an iron pin with identifier #2747, South 27 degrees 17 minutes 00
seconds East 183.99 feet to an iron pin with identifier #2747 and South 33
degrees 00 minutes 00 seconds East 119.25 feet to an iron pin with identifier
#2747 at its intersection with the northwesterly line of the tract conveyed to
Jamestown of St. Matthews (now known as Jamestown of St. Matthews Limited
Partnership) by deed of record in Deed Book 5429, Page 932 in the office of the
Clerk of Jefferson County, Kentucky; thence with said northwesterly line South
34 degrees 02 minutes 46 seconds West 917.90 feet to an iron pin with identifier
#2747 in same, said point also being North 34 degrees 02 minutes 46 seconds East
95.06 feet as measured along said northwesterly line from its intersection with

 

-5-



--------------------------------------------------------------------------------

the line common to Williamsburg Estates, Section 2, a plat of record in Plat
Book 24, Page 17 in the office aforesaid; thence leaving said northwesterly line
North 30 degrees 48 minutes 00 seconds West 341.21 feet to an iron pin with
identifier #2747 at its intersection with the southeast line of property owned
by Clara L. Matthews Trust, Deed Book 8188, Page 10 in the office aforesaid;
thence with said southeast line and same, if extended, North 49 degrees 10
minutes 10 seconds East 177.70 feet to an iron pin with identifier #2747 at the
southeast corner of property owned by the City of St. Matthews, Deed Book 4269,
Page 105 in the office aforesaid; thence with a line common to said City of St.
Matthews tract North 31 degrees 53 minutes 00 seconds West 186.50 feet to an
iron pin with identifier #2747 at its intersection with the east line of Prince
William Street; thence with said east line and with a curve to the right having
a radius of 212.61 feet, the chord of which measures North 37 degrees 32 minutes
56 seconds East 116.03 feet to an iron pin with identifier #2747 in same; thence
continuing with said east line North 53 degrees 11 minutes 00 seconds East 79.42
feet to an iron pin with identifier #2747 and with a curve to the left having a
radius of 159.82 feet, the chord of which measures North 11 degrees 48 minutes
00 seconds East 211.18 feet to an iron pin with identifier #2747 in same; thence
continuing with said east line North 29 degrees 19 minutes 00 seconds West 20.13
feet to an iron pin with identifier #2747 and with a curve to the right having a
radius of 30 feet, the chord of which measures North 11 degrees 56 minutes 00
seconds East 39.56 feet to an iron pin with identifier #2747 at its intersection
with the south line of Hillsboro Road aforesaid; thence with said south line
North 53 degrees 11 minutes 00 seconds East 303.33 feet to the point of
beginning, containing 8.61 acres.

The above description encompasses and describes Parcel 2 as referenced in deed
of record in Deed Book 4146, Page 415 in the office of the Clerk of Jefferson
County, Kentucky.

PARCEL 3

Being the remainder portion of deed of record in Deed Book 3981, Page 585 in the
office of the Clerk of Jefferson County, Kentucky, lying west of Breckenridge
Lane and north of Interstate 64, in the City of St. Matthews, County of
Jefferson, State of Kentucky and being more particularly described as follows:
Beginning at an iron pin with identifier #2747 at the intersection of the
northwesterly line of the tract conveyed to Jamestown of St. Matthews Co. (now
known as Jamestown of St. Matthews Limited Partnership) by deed of record in
Deed Book 5429, Page 932, in the office of the Clerk of Jefferson County,
Kentucky with the southwesterly line of the tract conveyed to Jamestown of St.
Matthews Co., II (now known as Jamestown of St. Matthews Limited Partnership) by
deed of record in Deed Book 4146, Page 415 in the office aforesaid, said point
also being South 34 degrees 02 minutes 46 seconds West 917.90 feet as measured
along said northwesterly line from its intersection with the west line of
Breckenridge Lane as widened; thence continuing with said northwesterly line
South 34 degrees 02 minutes 46 seconds West 95.06 feet to an iron pin with
identifier #2747 at its intersection with the line common with Williamsburg
Estates, Section 2, a plat of record in Plat Book 24, Page 17 in the office
aforesaid; thence with said common line North 39 degrees 51 minutes 07 seconds
West 371.95 feet to an iron pin with identifier #2747 at its intersection with
the southwest corner of property owned by Joseph Petroski, Jr. and Barbara
Blackburn in Deed Book 7507, Page 987 in the office aforesaid; thence with the
southeast line of same North 63 degrees 01 minute 00 seconds East 46.21 feet to
an iron pin with identifier #2747 at the southwest corner of the tract conveyed
to Steven and Peggy Wigley by deed of record in Deed Book 7301, Page 765 in the
office aforesaid; thence with the southeast line of said Wigley tract North 49
degrees 10 minutes 10 seconds East 99.42 feet to an iron pin with identifier
#2747 at its intersection with the southwesterly line of the tract conveyed to
Jamestown of St. Matthews Co., II. (now known as Jamestown of St. Matthews
Limited Partnership) tract aforesaid; thence with said southwesterly line South
30 degrees 48 minutes 00 seconds East 341.21 feet to the point of beginning,
containing 0.94 acres.

The above description encompasses and describes the remainder portion of the
property as referenced in deed of record in Deed Book 3981, Page 585 in the
office of the Clerk of Jefferson County, Kentucky.

 

-6-



--------------------------------------------------------------------------------

Exhibit B

Seller Diligence Deliveries

 

1    Utility Account List (including names/addresses of utility companies;
account numbers; contact names) 2    Utility billing program/detail for
residents and vacant units 3    Current Rent Roll (PDF & Excel) 4    Tenant
concession schedule 5    Real Estate Tax Bills for the Past Three Years 6   
Property Financial and Operating Statements for 2011 (for portions of such year
when the Property was owned by the Company), 2012, 2013 and YTD 2014 (PDF &
Excel) 7    Property General Ledgers YTD and Past 3 Years (PDF & Excel) 8   
Property Operating Budgets, if available 9    Capital Expenditure Summary for
2011 (for portions of such year when the Property was owned by the Company),
2012, 2013 and YTD 2014 10    Aged Payables and Receivables schedule 11   
Payroll schedule 12    Property management contract 13    Current property,
liability, rent loss and other insurance certificates 14    Insurance Claims
History/Loss Runs for the Past Three Years 15    Bank statements for the past 12
months 16    Existing Vendor List (including name, address, phone number, and
contact) 17    All Service and Operating Contracts and Invoices (including
cable, trash & laundry if applicable) 18    List of Personal Property 19   
Existing Tenant Leases and occupancy agreements to be made available on site 20
   Leasing/Marketing Materials 21    Warranties, if any 22    Standard form of
apartment lease 23    Intentionally Omitted 24    Construction Plan Drawings and
Specification Books, to be made available on site, if any 25    Copies of
permits and licenses related to or affecting the Property 26    Certificate of
Occupancy, if any 27    Existing title policy and all documents and instruments
referenced therein 28    Environmental reports prepared for the Seller,
including asbestos and environmental audits and analyses 29    List of all
pending or threatened litigation relating to Seller or the Property 30   
Engineering reports, if available

 

-7-



--------------------------------------------------------------------------------

31    Most Recent ALTA/ACSM As-Built Survey 32    Master Lease, if any 33   
Most Recent City and Fire Inspection Reports, if any 34    Site Plan 35   
Construction Contracts for significant repairs within the last 24 months

 

-8-



--------------------------------------------------------------------------------

Exhibit C

Rent Roll

[Attached.]

 

-9-



--------------------------------------------------------------------------------

Exhibit D

Form of Assignment and Assumption of Membership Interests

ASSIGNMENT AND ASSUMPTION OF MEMBERSHIP INTERESTS

THIS ASSIGNMENT AND ASSUMPTION OF MEMBERSHIP INTERESTS (this “Assignment”), is
made as of             , 2014 by and between                     , a
                     (“Assignor”), and                     , a
                     (“Assignee”).

W I T N E S S E T H:

WHEREAS, Assignor owns one hundred percent (100%) of the limited liability
company interests in the Company (such interests, together with all rights,
powers and obligations of Assignor as a member of the Company, the “Interests”);

WHEREAS, pursuant to the terms of that certain Purchase and Sale Agreement,
dated as of             , 2014, by and between Assignor,
                                         and Assignee (the “Sale Agreement”),
Assignor agreed to sell to Assignee, inter alia, the Interests. Initially
capitalized terms not otherwise defined herein shall have the respective
meanings ascribed to such terms in the Sale Agreement.

NOW, THEREFORE, in consideration of the premises and the mutual covenants herein
contained, the parties hereto hereby agree as follows:

1. Assignment. Assignor hereby assigns, sets over and transfers to Assignee all
of Assignor’s right, title and interest in, to and under the Interests.

2. Assumption. Assignee hereby accepts the foregoing assignment of the Interests
and assumes all of Assignor’s obligations with respect to the Interests arising
under the limited liability company agreement of the Company from and after the
date hereof.

3. Effect of Transfer. As of the date hereof, the capital account of Assignor in
the Company with respect to the Interest will be transferred to Assignee. From
and after the date hereof, the profits or losses of the Company and all other
items of income, gain, loss, deduction, or credit allocable to the Interest on
or after the date hereof shall be credited or charged, as the case may be, to
Assignee and not to Assignor. Assignee shall be entitled to all distributions or
payments in respect of the Interest made on or after the date hereof, regardless
of the source of those distributions or payments or when the same were earned or
received by the Company. Nothing in this Assignment will affect the allocation
to Assignor of profits, losses, and other items of income, gain, loss,
deduction, or credit attributable to any period before the date hereof or any
distribution or payments made to Assignor in respect of the Interest before such
date.

4. Withdrawal. Assignor hereby withdraws as a member of the Company, and
Assignee is hereby substituted as the sole member of the Company.

 

-10-



--------------------------------------------------------------------------------

5. Miscellaneous. This Assignment and the obligations of the parties hereunder
shall survive the closing of the transaction referred to in the Sale Agreement
and shall not be merged therein, shall be binding upon and inure to the benefit
of the parties hereto, their respective legal representatives, successors and
assigns, shall be governed by and construed in accordance with the laws of the
State of Delaware applicable to agreements made and to be wholly performed
within said State and may not be modified or amended in any manner other than by
a written agreement signed by the party to be charged therewith.

6. Severability. If any term or provision of this Assignment or the application
thereof to any persons or circumstances shall, to any extent, be invalid or
unenforceable, the remainder of this Assignment or the application of such term
or provision to persons or circumstances other than those as to which it is held
invalid or unenforceable shall not be affected thereby, and each term and
provision of this Assignment shall be valid and enforced to the fullest extent
permitted by law.

7. Counterparts. This Assignment may be executed in counterparts, each of which
shall be an original and all of which counterparts taken together shall
constitute one and the same agreement. Signatures to this Assignment transmitted
by facsimile or electronic mail shall be valid and effective to bind the party
so signing.

[SIGNATURE PAGE FOLLOWS]

 

-11-



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have executed this Assignment as of the
day and year first above written.

 

ASSIGNOR:    

 

  , a(n)    

 

    By:  

 

      Name:  

 

      Title:  

 

  ASSIGNEE:    

 

  , a(n)    

 

    By:  

 

      Name:  

 

      Title:  

 

 

 

-12-



--------------------------------------------------------------------------------

Exhibit E

Form of FIRPTA Affidavit

Section 1445 of the Internal Revenue Code provides that a transferee of a United
States real property interest must withhold tax if the transferor is a foreign
person. To inform the transferee that withholding of tax is not required upon
the disposition of a United States real property interest by
[                    ], a Delaware limited liability company, the undersigned
hereby certifies the following on behalf of [                    ]:

(a) [                                        ] (“                    ”), is the
indirect sole member of [                    ], a Delaware limited liability
company.

(b) [                    ] is not a foreign corporation, foreign partnership,
foreign trust, or foreign estate (as those terms are defined in the Internal
Revenue Code and Income Tax Regulations); and

(c) [                    ] U.S. employer tax identification number is
[            ]; and

(d) [                    ] address is [                    ], Attention:
President.

[                    ] understands that this certification may be disclosed to
the Internal Revenue Service by transferee and that any false statement
contained herein could be punished by fine, imprisonment, or both.

The undersigned authorized signatory of [                    ] declares that he
has examined this certification and to the best of his knowledge and belief it
is true, correct and complete, and he further declares that he has authority to
sign this document on behalf of [                    ].

Dated: As of [             ], 2014.

 

By:  

 

Name:   Title:  

 

-13-